Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page1of70 PagelD 114

EXHIBIT A
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 2of70 PagelD 115

GLOBAL SETTLEMENT AGREEMENT AND RELEASE

Pursuant to Fair Labor Standards Act (“FLSA”) Section 216(b), and subject to court
approval, this Global Settlement Agreement and Release (“Settlement Agreement”), including
the attached Exhibits, is entered into between: (a) Plaintiffs Matthew Green, Gerald Hall, James
D. House, John K. Rary, Carlton Keith Farr, James Columbia Il, Kevin Bryant, Thomas Bryant,
Andrew Hubbard, Larry Patrick, Thomas Bernard, Bradley Robbins, Gregory Lee Martin,
Anthony Wayne Edmonds, Gary Rudolph, Richard Lewis Reece, Jr., Steven Long, Justin
Dickens, Adam Hooper, Kevin Wine, and Jacy Booth (each a “Named Plaintiff’ and,
collectively, “Named Plaintiffs”) and Qualified Class Members! for themselves individually and
on behalf of any business entities through which they performed services, their respective
spouses (if any), beneficiaries, heirs, administrators, executors, assigns, agents and
representatives; and (b) Defendants Flowers Foods, Inc.; Flowers Baking Co. of Birmingham,
LLC; Flowers Baking Co. of Gadsden, LLC; Flowers Baking Co. of Bardstown, LLC; Flowers
Baking Co. of Denton, LLC; Flowers Baking Co. of New Orleans, LLC; Flowers Baking Co. of
Baton Rouge, LLC; Flowers Baking Co. of Opelika, LLC; Flowers Baking Co. of Batesville,
LLC; Flowers Baking Co. of Jamestown, LLC; Flowers Baking Co. of Knoxville, LLC; Flowers
Baking Co. of Morristown, LLC; Flowers Baking Co. of Lynchburg, LLC; and Flowers Baking
Co. of Lenexa, LLC (collectively “Defendants”). Named Plaintiffs, Qualified Class Members,
and Defendants together shall be referred to as “the Parties.”

In consideration of the promises and covenants set forth in this Settlement Agreement
(and the attached Exhibits), the Parties stipulate and agree that the Original Lawsuits and the
Action, as defined below, will be settled and compromised upon the terms and conditions set
forth in this Settlement Agreement and will be dismissed with prejudice. The Parties intend this
Settlement Agreement to fully and finally compromise, resolve, discharge, release, and settle the
claims released in this Settlement Agreement and the attached Claim Forms and Releases and to
dismiss the Original Lawsuits and the Action with prejudice, subject to Court approval and to the
terms and conditions set forth below, and without any admission or concession as to the merits of
any claim or defense by any of the Parties.

NOW, THEREFORE, the Parties enter into this Settlement Agreement, and the Parties
agree that upon the Court’s approval of the Settlement Agreement: (1) the Action and Original
Lawsuits shall be settled and compromised as between the Parties; (2) the proposed Approval
Order in the form of Exhibit 1 shall be entered; (3) the Order of Dismissal with Prejudice in the
form of Exhibit 2 dismissing the Action with prejudice and releasing all claims released in this
Settlement Agreement and the Claim Forms and Releases against all Released Parties shall be
entered; and (4) the Original Lawsuits shall be dismissed with prejudice on all of the following
terms and conditions:

 

' Capitalized terms, except where such usage is self-evident, are principally defined in Section 1 below. A few
terms are separately defined.

Page | of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 3of70 PagelD 116

1. DEFINITIONS

In addition to various terms defined elsewhere, the terms listed in this Section shall have
the meanings ascribed to them for purposes of this Settlement Agreement.

1.1 Action: means the consolidated lawsuit, which shall be captioned Matthew Green,
et al. v. Flowers Foods, Inc., et al. and filed by Named Plaintiffs in the United States District
Court for the Western District of Tennessee, Eastern Division within twenty (20) business days
of the Parties signing this Settlement Agreement, for purposes of notice and settlement approval.

1.2 Amendment to Distributor Agreement: means an Amendment to the Distributor
Agreement that includes an Arbitration Agreement with a class action waiver that each Class
Member who is a Current Distributor must execute to participate in this Settlement. Both the
Amendment and Arbitration Agreement must be signed by each Class Member who is a Current
Distributor to participate in the settlement. The Amendment to Distributor Agreement and
attached Arbitration Agreement is attached in the form of Exhibit 3. Each Named Plaintiff who
is a Current Distributor must sign the Amendment to Distributor Agreement and attached
Arbitration Agreement as a condition precedent to this Settlement Agreement.

1.3. Approval Order: means the Order to be entered by the Court substantially in the
form of Exhibit 1 that grants certification for settlement purposes under Section 216(b) of the
FLSA and approves this Settlement Agreement.

14 Attorneys’ Fees and Costs: means such funds as agreed to by the Parties,
specifically $3,600,000.00 to compensate Class Counsel for their fees and an amount not to
exceed $58,000 for Class Counsel’s costs and expenses.

1.5 Claim Form and Release: means the form to be completed, signed and timely
returned by Class Members as a condition for eligibility for payment under this Settlement
Agreement. Copies of the proposed Claim Forms and Releases are attached hereto in the forms
of Exhibits 4 (former distributors) and 5 (current distributors).

1.6 Class Members: means all Distributors (who are not Named Plaintiffs): 1) who
operated under a Distributor Agreement with a Flowers Baking Entity (as defined below) during
the appropriate Covered Period and ae covered by the putative class as defined in the Original
Lawsuit encompassing such Entity’; ; and who did not previously sign a new Distributor
Agreement or Amendment, to the Distributor Agreement containing an Arbitration Agreement
with a class action waiver;’ 2) who did not previously release their claims that are the subject

 

2 Provided, however, any individuals who are putative class members in Richard, et al. v. Flowers Foods, Inc., et al.,
No. 15-cv-2557, U.S. District Court for the Western District of Louisiana currently pending in Lafayette, Louisiana,
are not entitled to participate in this Settlement and shall not be included in the definition of “Class Merfaber” for
purposes of this Settlement Agreement.

> For purposes of this Settlement Agreement, and without waiving any defenses to the enforceability of the
Arbitration Agreement or class action waiver generally, Defendants have agreed to also resolve the claims of
individuals who opted in before September 7, 2018 who signed the Amendment or New Distributor Agreement with
the arbitration and class action waiver provision. These specifically-named individuals (and no others who signed
the Amendment or New Distributor Agreement containing an arbitration agreement and class action waiver
provision) will be included in the definition of “Class Members” for purposes of this Settlement Agreement and

Page 2 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 4of70 PagelD 117

matter of the Action in connection with the settlement of the lawsuits captioned Stewart, et al. v.
Flowers Foods, Inc., et al., No. 1:15-cv-01162, U.S. District Court for the Western District of
Tennessee (“Stewart lawsuit”), Massey v. Flowers Foods, Inc., et al., No. 5:16-cv-01233-R, U.S.
District Court for the Western District of Oklahoma (“Massey lawsuit”), Phillips, et al. v.
Flowers Foods, Inc., et al., No. 4:17-CV-00267-TCK-JFJ, U.S. District Court for the Northern
District of Oklahoma (“Phillips lawsuit”), or Rehberg, et al. v. Flowers Foods, Inc., et al., No.
3:12-ev-00596, U.S. District Court for the Western District of North Carolina (“Rehberg
lawsuit”); and 3) who did not previously release their claims that are the subject matter of the
Action in connection with any other lawsuit, arbitration or proceeding. Class Members who
released part of their claims in connection with the Stewart or Rehberg lawsuits shall only be
entitled to a Settlement Payment for that portion of the applicable Covered Period for which they
did not previously receive a payment for alleged FLSA damages and waive and release such
claims. Class Members who waived or released a portion of their FLSA claims in the Rehberg or
Stewart lawsuits are listed on Exhibit 6 hereto. Class Counsel agrees to dismiss with prejudice
those opt-in Plaintiffs who waived or released all of their claims in connection with the Stewart
settlement (Delbert Armstrong, Brandon McCollins, Talmadge Reynolds, and Valenti Armstead)
and agree that such individuals shall not be considered Class Members for purposes of this
Agreement. Class Counsel also agrees to dismiss the claims of any individuals who opted in to
any of the Original Lawsuits after September 7, 2018 and who signed a new Distributor
Agreement or the Amendment to the Distributor Agreement containing the Arbitration
Agreement with a class action waiver. Class Counsel agrees that all such individuals shall not be
considered Class Members for purposes of this Settlement Agreement.

1.7 Class Counsel: means Jackson, Shields, Yeiser, & Holt, Attorneys at Law;
Sherman Silverstein Kohl Rose & Podolsky, P.A.; Weinman & Associates; and Gilbert
McWherter Scott Bobbitt, PLC. For purposes of providing any notices required under this
Agreement, Class Counsel shall refer to Russ Bryant of Jackson, Shields, Yeiser, & Holt,
Attorneys at Law and Mike Weinman of Weinman & Associates.

1.8 Complaint: means the document that will be filed in the Action as D.E. # 1.

1.9 Court: means the United States District Court for the Western District of
Tennessee, Eastern Division.

1.10 Covered Period: means the following period for each Original Lawsuit as
delineated in the table below:

 

include: from Green: Nicholas Jahraus, Ronald Barker and Marvin Conrod; from Columbia: Jason Hamilton,
Anthony Sloan, Richard Lee North, Jr., Robert W. Brownlee, Kyle Hearld, William Fee, Steven J. Young, and
David Stanton; from Long: Christopher Coleman, Jr., Dylan Filingo, Jeffrey Scott Christy, Darryl Helton, Daniel
Edwards, Andrew Bogle, Tim Lankford, Julian Bills-Sneed, Timothy L. Odom, Randy Kitts, William G. Caldwell,
Jr., Scott Snapp, Henry Allen Ruff, Dawn Stephens, Christopher Harper, Anthony Hoss, Ramondo Stubbs, William
C. Wood, IJr., Terry Rinehart, Benjamin D. Bishop, and Justin West; from Dickens: David Jackson, Jacob Cook, and
David Hancock; from Robbins: Michael Timnel; from Kevin Bryant: Stephen Smith, and Bradly Hall. Pursuant to
Section 1.6 above, any individuals who opt in after September 7, 2018 and who signed the Amendment or New
Distributor Agreement containing an arbitration agreement and class action waiver provision shall not be considered
Class Members for purposes of this Settlement Agreement and Class Counsel agrees to dismiss their claims.

Page 3 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19

Page 5o0f70 PagelD 118

 

 

 

Original Lawsuit Beginning of Covered | End of Covered Period
Period
Matthew Green v. Flowers Baking Co. | May 11, 2014 September 7, 2018
of Birmingham, LLC, et al.
Gerald Hall, et al. v. Flowers Baking | June 5, 2014 September 7, 2018

Co. of Gadsden, LLC, et al.

 

Carlton Keith Farr v. Flowers Baking
Co. of Opelika, LLC, et al.

August 31, 2015

September 7, 2018

 

James Columbia I v. Flowers Baking
Co. of Bardstown, LLC, et al.

May 14, 2015

September 7, 2018

 

Thomas Bryant, et al. v. Flowers
Baking Co. of New Orleans, LLC, et al.

February 23, 2015

September 7, 2018

 

Bradley Robbins v. Flowers Baking Co.
of Batesville, LLC, et al.

July 31, 2014

September 7, 2018

 

Gregory Martin, et al. v. Flowers
Baking Co. of Jamestown, LLC, et al.

May 31, 2015

September 7, 2018

 

Kevin Bryant v. Flowers Baking Co. of
Denton, LLC, et al.

October 9, 2014

September 7, 2018

 

Steven Long v. Flowers Baking Co. of
Knoxville, LLC, et al.

April 20, 2014

September 7, 2018

 

Justin Dickens, et al. v. Flowers Baking
Co. of Morristown, LLC, et al.

April 10, 2015

September 7, 2018

 

Kevin Wine v. Flowers Baking Co. of
Lynchburg, LLC, et al.

June 27, 2015

September 7, 2018

 

 

Jacy Booth v. Flowers Baking Co. of
Lenexa, LLC, et al.

 

August 23, 2015

 

September 7, 2018

 

1.11

Current Distributor: means any Named Plaintiff or Class Member who operates

 

under a Distributor Agreement that has not been terminated by a Flowers Baking Entity or
assigned to a third-party by the Class Member as of the date of the execution of the Settlement
Agreement (for Named Plaintiffs) or the completion of the Claim Form and Release period (for
Class Members).

1.12 Defendants: means the Defendants in the Original Lawsuits: Flowers Foods, Inc.
and the Flowers Baking Entities, as defined below.

1.13 Defense Counsel: means Ogletree, Deakins, Nash, Smoak & Stewart, P.C. For
purposes of providing any notices required under this Agreement, Defense Counsel shall refer to
Kevin Hishta and Maggie Hanrahan of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

1.14 Distributor: means any individual who operates or operated under a Distributor
Agreement, either in his or her individual capacity or through his or her own business entity,
with any Flowers Baking Entity during the applicable Covered Period.

1.15 Distributor Agreement: means the Distributor Agreement under which each of the
Class Members and the Named Plaintiffs operated with any Flowers Baking Entity.

Page 4 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 6of70 PagelD 119

1.16 Effective Date: shall be the first day after the date that all of the following have
occurred:

(a) Class Counsel has delivered to Defense Counsel fully executed copies of
this Settlement Agreement executed by all Named Plaintiffs;

(b) Each Current Distributor Named Plaintiff has executed the Amendment to
the Distributor Agreement and the Arbitration Agreement with the class action waiver, which is
a condition precedent to this Settlement Agreement being effective, and Class Counsel has
delivered copies of the same for each Current Distributor Named Plaintiff to Defense Counsel;

(c) The Court has approved the Parties’ Joint Motion for Approval of
Settlement and Dismissal with Prejudice; and

(d) The Court’s Judgment has become final and all time for any appeals has
passed.

1.17 Eligible Weeks: means the number of weeks during the Covered Period for each
Original Lawsuit that a Named Plaintiff or Class Member owned a single distribution territory.
Notwithstanding the foregoing, Eligible Weeks shall not include any weeks during which any
Flowers Baking Entity operated a Named Plaintiff's or Class Member’s territory on behalf of the
Named Plaintiff or Class Member due to a termination of the Named Plaintiff's or Class
Member’s Distributor Agreement. Named Plaintiffs or Class Members who owned more than
one territory simultaneously may claim only one Eligible Week for each calendar week. Eligible
Weeks shall also not include any weeks for which a Named Plaintiff or Class Member has
already received compensation in connection with the settlement of the Stewart or Rehberg
lawsuits.

1.18 Flowers Baking Entity or Flowers Baking Entities: means Flowers Baking Co. of
Birmingham, LLC; Flowers Baking Co. of Gadsden, LLC; Flowers Baking Co. of Bardstown,
LLC; Flowers Baking Co. of Denton, LLC; Flowers Baking Co. of New Orleans, LLC; Flowers
Baking Co. of Baton Rouge, LLC; Flowers Baking Co. of Opelika, LLC; Flowers Baking Co. of
Batesville, LLC; Flowers Baking Co. of Jamestown, LLC; Flowers Baking Co. of Knoxville,
LLC; Flowers Baking Co. of Morristown, LLC; Flowers Baking Co. of Lynchburg, LLC; and
Flowers Baking Co. of Lenexa, LLC.

1.19 Named Plaintiffs: means Matthew Green, Gerald Hall, James D. House, John K.
Rary, Carlton Keith Farr, James Columbia II, Kevin Bryant, Thomas Bryant, Andrew Hubbard,
Larry Patrick, Thomas Bernard, Bradley Robbins, Gregory Lee Martin, Anthony Wayne
Edmonds, Gary Rudolph, Richard Lewis Reece, Jr., Steven Long, Justin Dickens, Adam Ben
Hooper, Kevin Wine, and Jacy Booth.

1.20 Net Settlement Amount: means the net amount available for distribution of
Settlement Payments to the Named Plaintiffs and Qualified Class Members.

1.21 Notice Program: means the plan approved by the Court for disseminating
Settlement Notices to Class Members.

Page 5 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 7of70 PagelD 120

1.22 Original Courts: means each court where the Original Lawsuits were filed as
reflected in the chart in Section 1.23 below.

1.23 Original Lawsuits: means each individual lawsuit included in this Settlement
Agreement, as reflected in the list below.

 

 

 

 

 

Original Lawsuit United States District Date Filed
Court
Matthew Green v. Flowers Baking Co. | Northern District of | May 11, 2017
of Birmingham, LLC, et al. Alabama
Gerald Hall, et al. v. Flowers Baking | Northern District of | June 5, 2017
Co. of Gadsden, LLC, et al. Alabama
Carlton Keith Farr v. Flowers Baking | Middle District — of | August 31, 2018
Co. of Opelika, LLC, et al. Alabama
James Columbia I v. Flowers Baking | Western District of | May 14, 2018
Co. of Bardstown, LLC, et al. Kentucky

 

Thomas Bryant, et al. vy. Flowers| Southern District of | February 23, 2018
Baking Co, of New Orleans, LLC, et al. | Mississippi
Bradley Robbins v. Flowers Baking Co.| Northern District —_ of | July 31, 2017
of Batesville, LLC, et al. Mississippi
Gregory Martin, et al. v. Flowers | Middle District of North | May 31, 2018
Baking Co. of Jamestown, LLC, et al. Carolina
Kevin Bryant v. Flowers Baking Co. of | Eastern District of Texas | October 9, 2017
Denton, LLC, et al.
Steven Long v. Flowers Baking Co. of | Middle _ District — of | April 20, 2017

 

 

 

 

 

 

 

 

 

 

 

Knoxville, LLC, et al. Tennessee

Justin Dickens, et al. v. Flowers Baking | Western District — of | April 10, 2018
Co. of Morristown, LLC, et al. Virginia

Kevin Wine v. Flowers Baking Co. of | Western District — of | June 27, 2018
Lynchburg, LLC, et al. Virginia

Jacy Booth v. Flowers Baking Co. of | Western District of | August 23, 2018
Lenexa, LLC, et al. Missouri

 

1.24 Qualified Class Member: means a Class Member who meets the payment
qualification requirements set forth in Section 13.

1.25 Released Parties: means Flowers Foods and the Flowers Baking Entities, and any
and all current and former parents, subsidiaries, related companies or entities, partnerships, joint
ventures, or other affiliates, and, with respect to each of them, all of their predecessors and
successors, benefits plans and programs, insurers, contractors, subcontractors, successors, and
assigns, and, with respect to each such entity, any and all of its past, present, and future
employees, trustees, officers, directors, stockholders, owners, representatives, assigns, attorneys,
administrators, fiduciaries, agents, insurers, trustees, and any other persons acting by, through,
under, or in concert with any of these persons or entities and their successors and assigns.

Page 6 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 8o0f 70 PagelD 121

 

1.26 Settlement Administrator: means Atticus Administration or the entity selected by
Defendants to carry out the settlement administration duties described in this Settlement
Agreement.

1.27 Settlement Class: means Named Plaintiffs and Qualified Class Members.

1.28 Settlement or Settlement Agreement: means this Global Settlement Agreement
and Release, including all attached Exhibits.

1.29 Settlement Fund or QSF: means a qualified settlement fund established by the
Settlement Administrator under Internal Revenue Code § 468B and Treasury Regulation
§ 1.468B-1, established at a United States bank selected by the Settlement Administrator.

 

1.30 Settlement Notice: means the forms of notice to be issued by First Class Mail,
attached as Exhibits 7 (former distributors) and 8 (current distributors), informing Class
Members about the terms of the Settlement Agreement and their right to participate in the
Settlement.

1.31 Settlement Payment: means the proportionate amount each Qualified Class
Member and Named Plaintiff is to receive under the Settlement Agreement and as calculated in
Section 15.1 below.

1.32 Service Award: means the service or assistance payment to compensate Named
Plaintiffs for their efforts.

2. JURISDICTION

2.1 The Court has jurisdiction over the Parties and the subject matter of the Action. If
any Party or Parties to this Settlement Agreement, or anyone who may become a party by virtue
of this Settlement Agreement, is not subject to the personal jurisdiction of the Court, the Parties
hereby consent to the jurisdiction of the Court for all claims and all Parties for settlement
purposes only, and such Party or Parties reserve the right to assert lack of personal jurisdiction in
any other lawsuit (except for any lawsuit to enforce this Settlement Agreement).

2.2‘ If and once the Settlement Agreement is fully and finally approved, the Court will
dismiss the Action with prejudice. Once the Court’s Judgment has become final and all time for
any appeals has passed, the Parties will seek dismissal of all of the Original Lawsuits with
prejudice, which have been stayed before the Original Courts, in the time frame set forth in the
applicable Joint Motions to Stay filed in connection with the Original Lawsuits or, if no such
time is specified therein, within ten (10) business days of the date the Court’s Judgment has
become final and all time for any appeals has passed.

2.3 The Parties stipulate that, for settlement purposes only, the Settlement Class
satisfies the requirements of 29 U.S.C. § 216(b) for collective action certification and that
approval of this Settlement Agreement is appropriate. In so stipulating, Defendants do not waive
or abandon any arguments they may have that such certification is improper. Defendants consent
to certification for settlement purposes only. Defendants in no way admit that Section 216(b)
certification would be proper absent a settlement.

Page 7 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page9Yof70 PagelD 122

2.4 Failure to obtain the approval of this Settlement Agreement in the same format
proposed to the Court, including, but not limited to, any failure as a result of any appeal of the
Court’s Approval Order and Judgment, will cause this Settlement Agreement to be void and
unenforceable and to have no further force and effect unless otherwise agreed to by the Parties.

2.5 In the event this Settlement Agreement becomes void or unenforceable, any
monies in the Settlement Fund shall remain the property of and shall be returned to Defendants,
the Parties’ litigation positions shall revert to the status quo ante before the execution of this
Settlement Agreement, the Parties will not be deemed to have waived, limited, or affected in any
way any of their claims, defenses, or objections in the Action or Original Lawsuits, including
arguments for or against conditional certification or decertification, and Parties shall dismiss the
Action without prejudice and resume litigating the Original Lawsuits consistent with this
Paragraph 2.5.

3. STATEMENT OF NO ADMISSION

3.1 Defendants deny liability for any claim or cause of action presented or alleged or
that could have been presented or alleged in the Original Lawsuits or the Action, and Defendants
deny that the Named Plaintiffs or Class Members are entitled to relief of any kind in the Original
Lawsuits or the Action.

3.2 This Settlement Agreement does not constitute an admission by Defendants as to
the merits, validity, or accuracy of the allegations or claims made against them in the Original
Lawsuits or the Action and may not be construed as or deemed an admission of liability,
culpability, negligence, willfulness, or wrongdoing on the part of Defendants.

3.3. Nothing in this Settlement Agreement is intended by the Parties or may be used
by anyone for any purpose inconsistent with this Settlement Agreement, or may be introduced in
any way as evidence, to show or establish any misconduct, or improper practices, plans, or
policies, or any violation of any federal, state, or local law, statute, ordinance, regulation, rule, or
executive order, or any obligation or duty at law or in equity. Notwithstanding the foregoing, this
Settlement Agreement may be used in any proceeding in this Court that has as its purpose the
enforcement of the Settlement Agreement.

4, CLAIMS OF THE NAMED PLAINTIFFS AND BENEFITS OF SETTLEMENT

4.1 Named Plaintiffs believe that the claims asserted in the Action have merit and that
the evidence developed through extensive written and deposition discovery supports their claims.
However, Named Plaintiffs and Class Counsel recognize and acknowledge the expense,
complexities, and length of continued proceedings necessary to prosecute the Action through
trial, and appeals, along with the litigation risk, including risk of a defense verdict stemming
from Defendants’ defenses.

4.2 Named Plaintiffs and Class Counsel have considered the uncertain outcome and
the risk of this Action, especially the multi-party and collective action components of this
Action, as well as the difficulties, delays, and risks of collection inherent in litigation.

Page 8 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 100f 70 PagelD 123

4.3 Named Plaintiffs and Class Counsel believe that the Settlement Agreement
confers substantial benefits upon Named Plaintiffs and the Qualified Class Members and is fair,
reasonable, adequate, and in the best interests of Named Plaintiffs and the Qualified Class
Members.

4.4 Named Plaintiffs agree and acknowledge that they all must execute this
Settlement Agreement and for Named Plaintiffs who are Current Distributors, the Amendment to
the Distributor Agreement and accompanying Arbitration Agreement with the class action
waiver as a condition precedent to this Settlement Agreement.

3. SETTLEMENT APPROVAL, REQUIRED EVENTS, AND COOPERATION BY
THE PARTIES

5.1 Retention of Settlement Administrator: Within 14 days of the full execution of
this Settlement Agreement by the Parties, Defendants shall retain a Settlement Administrator
who shall be responsible for administration of the Settlement and various other duties described
in this Settlement Agreement. The Settlement Administrator shall be required to agree in writing
to treat information it receives or generates as part of the settlement administration process as
confidential, to implement appropriate security protocols, including encryption where
appropriate to ensure the confidentiality of the information is maintained and all personal
information of Class Members and Named Plaintiffs is secure, and to use such information solely
for the purposes of settlement administration. Defendants shall be responsible for the fees and
expenses of the Settlement Administrator.

5.2 Motions to Stay and Approval of Settlement: The Parties agree to the following
terms for purposes of obtaining settlement approval:

5.2.1 The Parties agree to file appropriate Motions to Stay in the Original
Lawsuits for purposes of effectuating the Settlement. In these Motions to Stay, the Parties will
inform the Original Courts that a settlement has been reached in the respective Original Lawsuit
and that they are in the process of filing a consolidated lawsuit in a mutually-agreed upon
jurisdiction covering all of the Original Lawsuits for purposes of notice and settlement approval
(the Action).

5.2.2 The Parties agree to work cooperatively to draft the Complaint for the
Action for purposes of settlement approval and notice and to file the Action within twenty (20)
business days after signing this Settlement Agreement.

5.2.3. As soon as reasonably practicable after the Parties file the Action, but no
later than twenty-one (21) days after filing the Action, the Parties will submit a Joint Motion for
Approval of Settlement, with the Settlement Agreement including all Exhibits, to the Court for
its approval and jointly move the Court for entry of an Order substantially in the form of Exhibit
1, which will:

(a) Determine that the Settlement Agreement and its terms are fair and
reasonable;

Page 9 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 11of70 PagelD 124

(b) Certify the Settlement Class pursuant to 29 U.S.C. § 216(b) for
purposes of sending Notice;

(c) Approve the proposed Settlement Notices, Claim Forms and
Releases, and Notice Program;

(d) Direct the Settlement Administrator to disseminate the Settlement
Notices, Claim Forms and Releases, and, for Current Distributors, the Amendments to the
Distributor Agreement and attached Arbitration Agreements in the manner set forth in the Notice
Program on or before the deadline contained in this Settlement Agreement;

(e) Determine that the Settlement Notices and the Notice Program:
(i) meet the requirements of due process; (ii) are the best practicable notice under the
circumstances; and (iii) are reasonably calculated, under the circumstances, to apprise Class
Members of the pendency of the Action, and their right to opt into the proposed Settlement;

(f) Establish the following:
(i) The date by which the Settlement Notices shall issue;

(ti) | The date by which Claim Forms and Releases and signed
Amendments to the Distributor Agreement and accompanying Arbitration Agreements with the
class action waiver are due.

5.3 Agreement that Answer is Not Required: The Parties agree that, because the
Action is being filed for the sole purpose of seeking approval of the Settlement Agreement,
Defendants do not need to file a formal Answer to the Action. Rather, the approval papers will
specifically note that the Parties filed the Action for the sole purpose of settlement approval and
explicitly agreed that the filing of an Answer is not necessary and that Defendants’ non-filing is
not an admission of any allegation (either factual or legal) that is asserted in the Complaint or
constitutes grounds for the entry of a default or default judgment against Defendants.

5.4 Good Faith Cooperation: The Parties represent and acknowledge that they intend
to implement the Settlement Agreement. The Parties shall, in good faith, cooperate and assist
with and undertake all reasonable actions and steps to accomplish all required events on the
schedule set by the Court, and shall use their best efforts to implement all terms and conditions
of the Settlement Agreement.

6. NOTICE TO THE CLASS MEMBERS AND CLAIMS

6.1 Within seven (7) days after the Court’s entry of an Order approving the
Settlement Agreement, Defendants will provide the Settlement Administrator a database listing
the names, last known addresses, dates of ownership of distribution territories, social security
numbers or dates of birth, and whether the distributor is active or inactive for all Class Members
and Named Plaintiffs.

6.2 Within fifteen (15) business days of the date the Court approves the Settlement
Agreement, the Settlement Administrator shall disseminate the Settlement Notices, in the form of

Page 10 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 12o0f70 PagelD 125

Exhibits 7-8. Settlement Notices shall be disseminated pursuant to the Notice Program in a
manner that comports with constitutional due process.

6.3 The Parties agree that Class Members shall have a period of sixty (60) days to
submit any Claim Forms and Releases and, for Current Distributor Class Members, the signed
Amendments to the Distributor Agreement and accompanying Arbitration Agreements with the
class action waiver.

6.4 Settlement Notices: The Settlement Notices, attached in the form of Exhibits 7
and 8, shall:

6.4.1 contain a short, plain statement of the background of the Action and the
proposed Settlement;

6.4.2 describe the proposed Settlement relief as set forth in this Settlement
Agreement;

6.4.3. inform Class Members who are Current Distributors that they must
execute an Amendment to the Distributor Agreement and the Arbitration Agreement with a class
action waiver, which will be attached thereto, to receive a Settlement Payment under this
Settlement Agreement (execution of this Amendment to the Distributor Agreement and
Arbitration Agreement with a class action waiver is a condition precedent to such Class
Members’ participation in this Settlement);

6.4.4 describe the procedures for participating in the Settlement and advise
Class Members of their rights;

6.4.5 explain the scope of the release contained in the Claim Form and Release,
and the impact of the Settlement Agreement on any existing litigation, arbitration, or other
proceeding; and

6.4.6 explain that Counsel for the Parties may not advise on the tax
consequences of participating or not participating in the Settlement.

6.5 Notice Program: The Settlement Notices and Claim Forms and Releases shall be
disseminated by First Class Mail as follows:

6.5.1 Class Members Who Are Current Distributors: For Class Members who
are Current Distributors for any Flowers Baking Entity: (1) a Settlement Notice in the form of
Exhibit 8, (2) a Claim Form and Release in the form of Exhibit 5, and (3) an Amendment to the
Distributor Agreement and the Arbitration Agreement and class action waiver in the form of
Exhibit 3.

tt71

6.5.2 Class Members Who Are Former Disiribuiors: For Class Members who
are former Distributors for any Flowers Baking Entity: (1) a Settlement Notice in the form of
Exhibit 7, and (2) a Claim Form and Release in the form of Exhibit 4.

Page 11 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 13o0f 70 PagelD 126

The Claim Forms and Releases will include: (1) an acknowledgement that the signatory is a
Class Member; (2) an acknowledgement that, by signing the Claim Form and Release, the
signatory opts into the case as a party plaintiff pursuant to 29 U.S.C. § 216(b); and (3) a release
of all wage and hour claims that were or could have been asserted in the Action, as specifically
outlined in the Release attached to the Claim Form.

6.6 To be effective, a Claim Form and Release must be properly executed and
returned to the Settlement Administrator, and the Claim Forms and Releases must be received by
the Settlement Administrator no more than 60 days after the initial mailing of the Settlement
Notice. Any Class Member who fails to submit a fully and properly executed Claim Form and
Release within this time period shall forfeit any right to a Settlement Payment from the Net
Settlement Amount and the amount allocated to such Class Member shall revert to Defendants.
Any Class Member who is a Current Distributor who refuses to execute the Amendment to the
Distributor Agreement and the Arbitration Agreement and class action waiver shall forfeit any
right to a Settlement Payment from the Net Settlement Amount and the amount allocated to such
Class Member shall revert to Defendants. Any Class Members who have previously opted into
one of the Original Lawsuits but fail to comply with the conditions of settlement outlined herein
shall have their respective claim dismissed without prejudice.

6.7 In order to facilitate efficient and expeditious implementation of this settlement,
the Parties agree that the Claim Forms and Releases do not need to be filed with the Court. The
Parties expressly agree that properly executed Claim Forms and Releases timely returned to the
Settlement Administrator shall be binding to the fullest extent provided by law as if such Claim
Forms and Releases had been filed with the Court.

6.8 Effect of Failure to Grant Judgment and Final Approval: In the event the Court
fails to enter an Order and a Judgment in the forms referenced in Exhibits 1 and 2, or that the
Order and Judgment fail to become Final, the Action will resume unless the Parties jointly agree
to: (1) seek reconsideration or appellate review of the decision denying entry of judgment, (2)
attempt to renegotiate the settlement and seek Court approval of the renegotiated settlement; or
(3) return the parties’ litigation positions to the status quo ante before the execution of this
Settlement Agreement. In the event any reconsideration and/or appeal is denied, or a mutually
agreed upon settlement is not approved, the Action will proceed as if no settlement had been
attempted. In that case, the Settlement Class, which was certified for purposes of settlement,
shall be decertified, the Parties agree to dismiss the Action without Prejudice, notify the courts in
which the Original Lawsuits were filed that the Stay should be lifted and the case must proceed,
and Defendants will retain the right to contest whether the Original Lawsuits should be
maintained as a collective action and to contest the merits of the claims being asserted in the
Original Lawsuits.

7. TOTAL SETTLEMENT AMOUNT

7.1 Defendants agree to pay a maximum of $9,000,000.00 (“Total Settlement
Amount”), which shall cover, resolve, and fully satisfy any and all amounts due under this
Agreement, including: (1) Settlement Payments (as calculated in Section 15) to be paid to
Qualified Class Members and Named Plaintiffs; (2) Attorneys’ Fees and Costs; (3) Service
Awards to Named Plaintiffs; and (4) Defendants’ portion of Social Security and Medicare taxes.

Page 12 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 14o0f70 PagelD 127

Defendants also agree to pay for the costs of the Settlement Administrator, which is not included
in the Total Settlement Amount. The Named Plaintiffs and Defendants acknowledge and agree
that the full Total Settlement Amount will only be paid if 100% of the Class Members become
Qualified Class Members. Any portion of the Total Settlement Amount allocated to a Class
Member who does not become a Qualified Class Member as provided for in this Settlement
Agreement shall revert to Defendants.

8. SERVICE AWARDS

8.1 From the QSF, Defendants agree to make Service Awards for the Named
Plaintiffs in the amount of $25,000.00 each, with the exception of Matthew Green receiving
$30,000.00 for a total of $530,000.00 in recognition of their involvement in commencing and
discovering the claims represented in this litigation and in preparing for mediation for the benefit
of all Class Members. Subject to the Settlement Claims Administrator’s obligation to comply
with applicable laws, all Service Awards shall be deemed non-wage compensation in their
entirety. The Settlement Claims Administrator shall report the payment of these Service Awards
on IRS Forms 1099. These Service Awards are separate from and in addition to the Settlement
Payments that the Named Plaintiffs are eligible to receive from the Total Settlement Fund.
Defendants agree to pay such Service Awards to the QSF within 14 calendar days after the
Effective Date. The Settlement Administrator will distribute such Service Awards to Named
Plaintiffs within seven (7) calendar days of Defendants’ payment to the QSF. In addition to the
aforementioned Service Awards the Named Plaintiffs’ Settlement Payments (back pay and
liquidated damages) will be calculated by multiplying the particular Named Plaintiff's number of
Eligible Weeks by $100.00 in recognition of their involvement in commencing and discovering
the claims represented in this litigation. The Parties agree to this method of calculating the
Named Plaintiff's Settlement Payments and be paid out of the QSF.

os ATTORNEYS’ FEES AND COSTS

9.1 Payment of the attorneys’ fees, expenses, and costs to Class Counsel above shall
constitute full satisfaction of any and all obligations by Defendants to pay any person, attorney or
law firm for attorneys’ fees, expenses or costs incurred on behalf of the Named Plaintiffs and
Class Members. From the QSF, Defendants agree to the payment of the attorneys’ fees in the
amount of $3,600,000.00, and expenses and costs not to exceed $58,000.00 to Class Counsel.
The Settlement Claims Administrator shall report the payment of these fees, expenses and costs
to Class Counsel on IRS Forms 1099. Defendants will pay such Attorneys’ Fees and Costs to the
QSF within 14 calendar days after the Effective Date. The Settlement Administrator will
distribute such Attorneys’ Fees and Costs to Class Counsel within 7 calendar days of
Defendants’ payment to the QSF.

9.2 | Class Counsel understands and agrees that the fees and costs as agreed to and
outlined herein shall supersede and extinguish, as of the date of the Effective Date, any prior
agreement between Class Counsel and any Named Plaintiff (and/or, as the case may be, other
Class Member) concerning attorneys’ fees and costs associated with the Original Lawsuits or the
Action, and it shall be the full, final, and complete payment of all Attorneys’ Fees and Costs
associated with Class Counsel’s representation of Named Plaintiffs, Class Members, as

Page 13 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 15o0f70 PagelD 128

applicable, and the Settlement. Defendants (and Released Parties) shall have no additional
liability for any fees and costs associated with the Action or the Original Lawsuits.

10. NON-MONETARY-RELIEF AND OTHER OPTIONS FOR DISTRIBUTORS

10.1. Defendants will establish a “Distributor Review Panel” for Current Distributors
for the Flowers Baking Entities that currently have an independent distributor program. The
Distributor Review Panel is an internal dispute resolution process whereby an independent
distributor may appeal to an internal review panel for resolution of contract-related disputes,
such as whether a breach of contract notice was properly issued, whether the distributor failed to
comply with good industry practice, and the like. The Panel will analyze the dispute between the
distributor and the bakery and render a decision based on its findings. The Panel will be
composed of three (3) distributors who are not from the complainant-distributor’s warehouse; a
sales representative from the applicable Flowers Baking Entity who is not involved with
overseeing the bakery’s business relationship with the complainant-distributor; and a
representative from the corporate distributor enablement department who has not been involved
in advising the applicable Flowers Baking Entity on the matter under review by the Panel. A
document describing the Distributor Review Panel is attached to this Settlement Agreement as
Exhibit 9. The Flowers Baking Entities retain the right to modify the Distributor Review Panel.

10.2 Defendants will establish the position of “Distributor Advocate” for the Flowers
Baking Entities that currently have an independent distributor program. The individual holding
this position has a reporting line independent of local bakery operations and reports to the Chief
Compliance Officer of Flowers Foods. The Distributor Advocate will be responsible for
addressing distributor issues that cannot be resolved at the local level. The Distributor Advocate
will represent distributor interests and seek to resolve outstanding issues with bakery
management and the distributor. A document outlining the Distributor Advocate position is
attached to this Settlement Agreement as Exhibit 10. The Flowers Baking Entities retain the right
to modify the Distributor Advocate position.

10.3. As a prerequisite of eligibility for a Settlement Payment, Class Members who are
Current Distributors for any Flowers Baking Entity will be required to sign an Amendment to the
Distributor Agreement and the Arbitration Agreement with the class action waiver in the form
attached hereto as Exhibit 3. The Settlement Payment allocated to any Current Distributor Class
Member who does not sign both this Amendment and the Arbitration Agreement with the class
action waiver shall revert to Defendants, and Class Counsel agrees to dismiss without prejudice
the claims of any such Class Members.

10.4 Class Counsel agrees to hold meetings, in person or by telephone, with Class
Members who are Current Distributors to discuss the Amendment to the Distributor Agreement
and the Arbitration Agreement with the class action waiver, and the requirement to sign both as a
condition of settlement.

11. MUTUAL RELEASE OF CLAIMS WITH NAMED PLAINTIFFS

11.1 Mutual Release of Claims With Named Plaintiffs: For and in consideration of the
mutual promises herein contained and receipt of the Service Awards, and effective at such time

Page 14 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 16o0f70 PagelD 129

as all payments required by this Settlement Agreement have been made, and by signing below,
Named Plaintiffs, for themselves and on behalf of any business entity through which they
performed services, as well as their spouse (if any), beneficiaries, heirs, administrators,
executors, agents and representatives, do hereby forever and fully release and discharge the
Released Parties of and from any and all sums of money, accounts, claims, interests, demands,
contracts, actions, debts, controversies, agreements, damages, losses, and causes of action,
whatsoever, of whatever kind or nature, known or unknown, suspected or unsuspected, which
they now owns, holds, have, or claim to own, or hold, arising from Named Plaintiffs’
independent distributor relationship with any Flowers Baking Entity, including, but not limited
to, any and all matters alleged or referred to in the Original Lawsuits or Action, and any other
claims, whether or not they could have been asserted in the Original Lawsuits of the Action. In
consideration of Named Plaintiffs' general release of claims against the Released Parties, Flowers
Foods and the Flowers Baking Entities hereby generally release Named Plaintiffs and their
attorneys and agents from any and all claims, complaints, or liabilities, including attorneys’ fees
and costs, whether known or unknown, which Flowers Foods or the Flowers Baking Entities ever
had, or may claim to have had, from the beginning of time until the moment the Flowers Baking
Entities sign this Settlement Agreement (except as it pertains to normal settlement monies and
promissory notes owed by Current Distributor Named Plaintiffs). The mutual release of claims
shall not affect any rights or claims of the Parties that may arise after this Settlement Agreement
is executed. To induce Flowers Foods and the Flowers Baking Entities to release and waive all
claims it may have against Named Plaintiffs, each Named Plaintiff represents that he/she/it has
no knowledge of any basis for any claims that Flowers could bring against him/her/it.

By way of example only (and without limitation), the claims released herein by Named
Plaintiffs include: all claims under the Fair Labor Standards Act (“FLSA”), Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1871, 42 U.S.C. § 1981,
the Civil Rights Act of 1991, 2 U.S.C. § 60 et seq., Section 503 and 504 of the Rehabilitation Act
of 1973, 29 U.S.C. § 701 et seq., the Americans with Disabilities Act, 29 U.S.C. §12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Equal Pay Act, 29 U.S.C. §
206(d), the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., any and all
claims under Alabama, Arkansas, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Mississippi, Missouri, Nebraska, North Carolina, Ohio, Oklahoma, South Carolina, Tennessee,
Texas, Virginia or West Virginia or other applicable state common law, all as amended, all other
legally waivable claims under any federal, state or local statute, regulation, or ordinance, all
claims based upon any express or implied contracts, all common law claims now or hereafter
recognized, and all claims for relief, including without limitation, minimum, overtime or other
wages, retaliation damages, unpaid costs, penalties (including, but not limited to, late payment
penalties, wage statement or other record keeping penalties, and meal or rest break penalties),
wage deductions, spread of hours pay, premium pay, liquidated damages, punitive damages,
interest, attorneys’ fees, litigation costs, restitution, and equitable relief. (This being referred to
as “Release’’).

Each Named Plaintiff understands that he/she/it is releasing claims that he/she/it may not
know about. It is each Named Plaintiff's knowing and voluntary intent to release any unknown
claim, even though he/she/it recognizes that someday he/she/it might learn that some or all of the
facts he/she/it currently believes to be true are untrue, or may discover claims or facts in addition
to, or different from, those which he/she/it now knows or believes to exist that, if known or

Page 15 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 17of70 PagelD 130

suspected at the time of executing this Settlement Agreement, may have materially affected this
Settlement Agreement, and even though he/she/it might then regret having signed this Release.
Nevertheless, each Named Plaintiff is assuming that risk, and he/she/it agrees that this Release
shall remain effective, in all respects, under any such circumstance. Each Named Plaintiff
expressly waives all rights he/she/it might have under any law that is intended to protect
him/her/it from waiving unknown claims. Each Named Plaintiff has had the opportunity to
discuss this with his/her/its counsel and understands the significance of doing so.

11.2 Notwithstanding any other provision of this Settlement Agreement, nothing in this
Settlement Agreement is intended to restrict any Named Plaintiff from contacting, assisting, or
cooperating with any government agency or from releasing claims that cannot, by private
agreement, be released; provided, however, that no Named Plaintiff shall seek or accept
damages, reinstatement, or similar personal relief as to any claims he or she is releasing herein.
This provision also does not prohibit Named Plaintiffs from reporting possible violations of
federal or state law or regulation to any government entity, including but not limited to the
Department of Justice and Securities and Exchange Commission, or from making any other
disclosures protected under applicable whistleblower provisions of federal or state law or
regulations.

11.3. Named Plaintiffs represent and warrant that they have not sold, assigned, pledged,
or otherwise transferred any claims against any Released Party or claims released in this
Settlement Agreement.

12. SETTLEMENT ADMINISTRATION

12.1 Subject to approval by the Court, the Settlement Administrator shall be
responsible for mailing the Settlement Notices; receiving and logging Class Member Claim
Forms and Releases; receiving and logging signatures on the Amendment to the Distributor
Agreement and Arbitration Agreements for Current Distributor Class Members; researching and
updating addresses through skip-traces and similar means; answering questions from Class
Members; reporting on the status of the settlement administration to Class Counsel and Defense
Counsel; preparing a declaration regarding its due diligence in the settlement administration
process; providing the Parties with data regarding the submission of Claim Forms and Releases;
distributing settlement checks; reporting and paying, as necessary, applicable taxes on Settlement
Payments; and doing such other things as the Parties may direct.

12.2 The Settlement Administrator will perform the following functions in accordance
with the terms of this Settlement Agreement and the Approval Order:

12.2.1 Provide for the Settlement Notices in a form substantially the same as the
documents attached hereto as Exhibits 7 and 8 to be sent by First Class Mail to all Class
Members that can be identified through a reasonable effort;

12.2.2 Provide for the Claim Forms and Releases in a form substantially the same
as the documents attached hereto as Exhibits 4 and 5 to be sent by First Class Mail to all Class
Members that can be identified through a reasonable effort;

Page 16 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 18o0f70 PagelD 131

12.2.3 Provide for the Amendment to the Distributor Agreement and Arbitration
Agreement in a form substantially the same as the document attached hereto as Exhibit 3 to be
sent by First Class Mail to all Current Distributor Class Members that can be identified through a
reasonable effort;

12.2.4 Provide to Defense Counsel and Class Counsel, 14 days after the first
mailing of the Settlement Notices then updated every 14 days thereafter: (i) a list of the names
and addresses of all Class Members whose notices have been returned to the Settlement
Administrator as undeliverable along with a report indicating steps taken by the Settlement
Administrator to locate updated address information for such Class Members and to resend the
Settlement Notices, and/or whose Settlement Notices have been forwarded to an updated address
by the United States Postal Service; (ii) a separate list of the names of Class Members who have
submitted a Claim Form and Release; and (iii) a separate list of the names of Current Distributor
Class Members who have signed the Amendment to the Distributor Agreement and Arbitration
Agreement;

12.2.5 Calculate potential Settlement Payments to each Named Plaintiff and
Class Member under this Settlement Agreement and provide this information to Class Counsel
and Defense Counsel for review;

12.2.6 Mail Settlement Payments to Qualified Class Members and Named
Plaintiffs in accordance with this Settlement Agreement;

12.2.7 Mail payment(s) for Court-approved Attorneys’ Fees and Costs to Class
Counsel in accordance with this Settlement Agreement;

12.2.8 Mail Court-approved Service Awards to Named Plaintiffs in accordance
with this Settlement Agreement;

12.2.9 Establish, designate, and maintain a Settlement Fund for the Action as a
“qualified settlement fund” under Internal Revenue Code § 468B and Treasury Regulation
§ 1.468B-1;

12.2.10 Obtain employer identification numbers (EINs) for the Settlement Fund
pursuant to Treasury Regulation § 1.468B-2(k)(4);

12.2.11 Prepare and file all required tax filings the Settlement Fund must make
under federal, state, or local law;

12.2.12 Prepare, file, and issue all necessary tax reporting forms for the
Settlement Fund, including IRS Forms 1099 for distribution of payments to Class Counsel and
Service Award payments to Named Plaintiffs and Forms W-2 for Statutory Employees for
Settlement Payments made to Named Plaintiffs and Qualified Class Members classified as
statutory employees;

12.2.13 Provide Defendants with copies of all tax reporting and filings made for
the Settlement Fund, including copies of the checks, Form W-2s for Statutory Employees, and
IRS Forms 1099, and any other documentation to show that the tax reporting and filings were

Page 17 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 19o0f 70 PagelD 132

timely transmitted to the Named Plaintiffs and Qualified Class Members and the applicable
taxing authorities;

12.2.14 Pay any additional tax liabilities (including penalties and interest) that
arise from the establishment and administration of the Settlement Fund solely from the assets of
the Settlement Fund without any recourse against Defendants for additional monies;

12.2.15 Liquidate any remaining assets of the Settlement Fund after all payments
to Qualified Class Members, Class Counsel, and Named Plaintiffs have been made and all tax
obligations have been satisfied, and distribute the remainder of the Settlement Fund’s assets to
Defendants; and

12.2.16 Notify the Parties that the Settlement Fund will be terminated unless the
Parties contact the Settlement Administrator within ten business days.

12.3. The Parties will be jointly responsible for providing the Settlement Administrator
with the necessary information to facilitate notice and settlement administration (including but
not necessarily limited to the full legal name and last known address of each Class Member and
Named Plaintiff).

12.4 In the event a Class Member or Named Plaintiff disputes the accuracy of
information upon which Settlement Payments are calculated, the Parties agree that Defendants’
business records will be conclusive as to the dates a Class Member or Named Plaintiff was a
Distributor for any Flowers Baking Entity.

12.5 Defendants will pay the costs of notice and administration of the Settlement,
which will be paid separately and in addition to the monies paid into the Settlement Fund.

13. QUALIFICATION FOR PAYMENT UNDER THIS AGREEMENT

13.1 Class Members who are Current Distributors affiliated with a Flowers Baking
Entity during the applicable Covered Period qualify for a Settlement Payment under this
Settlement Agreement if they: (1) timely and fully execute and return to the Settlement
Administrator a Claim Form and Release pursuant to Sections 6.5 and 6.6 in the form of Exhibit
5; (2) timely and fully execute an Amendment to the Distributor Agreement and the Arbitration
Agreement and class action waiver pursuant to Sections 6.5 and 6.6.

13.2 Class Members who are former Distributors qualify for a Settlement Payment
under this Settlement Agreement if they timely and fully execute and return to the Settlement
Administrator a Claim Form and Release pursuant to Sections 6.5 and 6.6 in the form of Exhibit
4,

14. PAYMENT FROM THE SETTLEMENT FUND
14.1. For tax reporting purposes, and except as otherwise provided in 14.6 below,

Defendants, or as applicable the Settlement Administrator, shall report all settlement payments
made to Qualified Class Members and Named Plaintiffs under this Settlement Agreement as both

Page 18 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 200f 70 PagelD 133

Statutory Employee earnings and non-employee compensation to the Qualified Class Member
and Named Plaintiff receiving settlement payments, in the manner set forth below:

14.2 Each non-incorporated Qualified Class Member and Named Plaintiff shall receive
50% of their Settlement Payment as Statutory Employee earnings. Applicable Statutory
Employee withholdings (Social Security and Medicare tax only) will be deducted from this
amount which will be reported on a Form W-2 for Statutory Employees. This sum represents
payments for alleged FLSA or other wage damages. The remaining 50% of their Settlement
Payment represents payment for alleged liquidated damages. This sum, from which no
deductions will be made, shall be reported on a Form 1099.

14.3 By so agreeing, Defendants do not concede that damages or liquidated damages
are appropriate here.

14.4 Named Plaintiffs’ Service Awards shall be reported on Form 1099.

14.5. The Settlement Administrator shall issue the check to Class Counsel for their
Attorneys’ Fees and Costs, which shall be reported on a Form 1099.

14.6 For any Named Plaintiffs or Qualified Class Members whose businesses are
incorporated on the Settlement Effective Date, no reporting for tax purposes for the Settlement
Payment is required.

14.7 Named Plaintiffs and Qualified Class Members will be responsible for reporting
such amounts on their tax returns and paying all applicable taxes on such amounts. Named
Plaintiffs and Qualified Class Members agree to indemnify and hold Defendants, the Released
Parties, and the Settlement Administrator harmless from any and all liability that may result
from, or arise in connection with their failure to file and pay such taxes on any amounts received
pursuant to this settlement except that Defendants, or as applicable the Settlement Administrator,
shall be responsible for the employer portion of any payroll taxes. No Settlement Funds shall be
disbursed from the Settlement Fund until the Settlement Effective Date.

15. SETTLEMENT FUND ALLOCATION AND DISTRIBUTION

15.1 The Settlement Administrator shall calculate each Named Plaintiff and Class
Member’s Settlement Payment as follows:

15.1.1 The Settlement Administrator shall calculate the portion of the Settlement
Fund allocable to damages for Class Members and Named Plaintiffs by subtracting the
Attorneys’ Fees and Costs, Service Awards, and Flowers’ portion of the Social Security and
Medicare taxes from the $9,000,000.00 total settlement (such sum being referred to as the “Total
Amount for Individual Settlement Payments” or “Net Settlement Amount”).

15.1.2 The Settlement Administrator shall then determine the approximate
number of Eligible Weeks worked by the Class Members and Named Plaintiffs during the
appropriate Covered Period.

Page 19 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 210f70 PagelD 134

15.1.3 For each Named Plaintiff the Settlement Administrator shall take the
number of Eligible Weeks worked by each Named Plaintiff and multiply times $100.00 per
week. For the Class Members, the Settlement Administrator shall take the Total Amount for
Individual Settlement Payments minus the amount paid to the Named Plaintiffs and divide that
by the total number of Eligible Weeks for all Class Members to determine a value for each
Eligible Week.

15.1.4 The Settlement Administrator shall then multiply the value for each
Eligible Week for each Class Member by the total number of Eligible Weeks for each Class
Member.

15.2 All Settlement Payments shall be paid from the Net Settlement Amount in
accordance with the requirements and procedures set forth herein. Any amounts remaining from
the Net Settlement Amount shall revert to Defendants. Specifically, Settlement Payments
allocated to Class Members who are not Qualified Class Members will revert to Defendants.

15.3. Settlement Payment checks will be negotiable for one hundred and eighty (180)
days. Ninety (90) days after mailing, the Settlement Administrator will review the Settlement
Fund account for uncashed checks and attempt to contact each Qualified Class Member or
Named Plaintiff who has not cashed her or his check to remind them of the negotiable period. If
the Qualified Class Member or Named Plaintiff requests a new check, the Settlement
Administrator will void the original check and reissue a check negotiable for forty-five (45)
days. Checks that are not cashed within the negotiable period will not result in unclaimed
property under state law. Rather, in the event there are unclaimed funds, such funds will revert to
Defendants.

16. MISCELLANEOUS PROVISIONS

16.1 The Parties agree to take all steps as may be reasonably necessary to secure
approval of the Settlement Agreement, to the extent not inconsistent with its terms, and will not
take any action adverse to each other in obtaining Court approval, and, if necessary, appellate
approval of the Settlement Agreement in all respects.

16.2 The signatories represent that they are fully authorized to enter this Settlement
Agreement and bind the Parties to the terms and conditions of this Settlement Agreement.

16.3 The Parties agree to fully cooperate with each other to accomplish the terms of
this Settlement Agreement, including but not limited to execution of such documents and to take
such other action as may reasonably be necessary to implement the terms of this Settlement
Agreement. The Parties to this Settlement Agreement shall use their best efforts, including all
efforts contemplated by this Settlement Agreement and any other efforts that may become
necessary by order of the Court, or otherwise, to implement this Settlement Agreement and the
terms and conditions set forth herein.

16.4 Class Counsel will use their best efforts for, will cooperate with Defense Counsel
on, and will exercise good faith in obtaining the most participation possible in the Settlement.

Page 20 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 220f 70 PagelD 135

16.5 As soon as practicable after execution of this Settlement Agreement, and within
the time frames set forth herein, Class Counsel shall, with the assistance and cooperation of
Defendants and Defense Counsel, take all necessary steps to secure the Court’s approval of this
Settlement Agreement.

16.6 The Parties agree to a stay of all proceedings in the Action, except such
proceedings as may be necessary to complete and implement the Settlement Agreement, pending
Court approval of the Settlement.

16.7. This Settlement Agreement shall be interpreted and enforced under federal law
and under the laws of the State of Tennessee without regard to its conflicts of law provisions.

16.8 All the Parties acknowledge that they have been represented by competent,
experienced counsel throughout all arms-length negotiations which preceded the execution of
this Settlement Agreement and that this Settlement Agreement is made with advice of counsel
who have jointly prepared this Settlement Agreement.

16.9 Any claim concerning enforcement of the Settlement Agreement, or the subject
matter hereof, will be resolved solely and exclusively by the United States District Court for the
Western District of Tennessee, and the Parties hereby consent to the personal jurisdiction of the
Court over them solely in connection therewith.

16.10 The terms of this Settlement Agreement are confidential until it is filed in the
Court, except to the extent Defendants are required to disclose certain financial terms of the
Settlement to satisfy their reporting obligations to shareholders and the U.S. Securities and
Exchange Commission. Even after the Settlement Agreement is filed with the Court, the Parties
agree to keep the amounts paid to each Qualified Class Member and Named Plaintiff
confidential, including by taking all steps necessary to file such amounts under seal. This
includes not publicizing or disclosing the specific monetary amounts each individual is to receive
under this Settlement, either directly or indirectly, that is, through agents, attorneys, or any other
person or entity, either in specific or as to general existence or content, to any media, including
on the internet and social media including, but not limited to Facebook, Twitter, MySpace,
personal blogs and websites, the public generally, or any individual or entity. Notwithstanding
the above, counsel for any party may take actions to implement this Settlement Agreement,
including publicly filing it with the Court and issuing court-approved Notice. Further,
notwithstanding the foregoing, the Parties may also disclose information concerning this
Settlement Agreement to their respective immediate families, counsel, and tax advisors who have
first agreed to keep said information confidential and to not disclose it to others, and Plaintiffs’
Counsel may disclose information to courts in connection with declarations supporting adequacy
as Class Counsel. Notwithstanding the foregoing, Defendants may disclose the specific financial
terms of this Settlement Agreement for legal, accounting, and legitimate business purposes in
accordance with their usual business practices, and as required by law.

16.11 The Parties to this Settlement Agreement participated jointly in its negotiation and
preparation. Accordingly, it is agreed that no rule of construction will apply against any Party or
in favor of any Party, and any uncertainty or ambiguity will not be interpreted against one Party
and in favor of the other.

Page 21 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 230f 70 PagelD 136

16.12 The terms and conditions of this Settlement Agreement constitute the exclusive
and final understanding and expression of all agreements between the Parties with respect to the
resolution of the Action. Named Plaintiffs, on their own behalf and on behalf of the Qualified
Class Members they represent, and Defendants accept entry of this Settlement Agreement based
solely on its terms, and not in reliance upon any representations or promises other than those
contained in this Settlement Agreement. This Settlement Agreement may be modified only by
writing and signed by the Parties and approved by the Court.

16.13 This Settlement Agreement and its Exhibits contain the entire agreement between
the Parties relating to the Settlement Agreement, and all prior or contemporaneous agreements,
understandings, representations, and statements, whether oral or written and whether by a party
or a party’s legal counsel, are merged in this Settlement Agreement. No rights may be waived
except in writing. Notwithstanding the foregoing, however, nothing in this Settlement Agreement
shall otherwise affect or alter the rights and obligations of the Parties or Class Members as set
forth in the Distributor Agreement, as amended.

16.14 This Settlement Agreement may be executed in one or more actual or
electronically reproduced counterparts, all of which will be considered one and the same
instrument and all of which will be considered duplicate originals.

16.15 In the event one or more of the provisions contained in this Settlement Agreement
shall for any reason be held to be invalid, illegal, or unenforceable in any respect the same shall
not affect any other provision of this Settlement Agreement but this Settlement Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had never been contained
herein.

16.16 This Settlement Agreement shall be binding upon the Parties and their respective
heirs, trustees, executors, administrators, successors, and assigns.

16.17 In the event of conflict between this Settlement Agreement and any other
document prepared pursuant to the Settlement, the terms of the Settlement Agreement supersede
and control. Captions in this Settlement Agreement are for convenience and do not in any way
define, limit, extend, or describe the scope of this Agreement or any provision in it.

16.18 Unless otherwise stated herein, any notice to the Parties required or provided for
under this Settlement Agreement will be in writing and may be sent by electronic mail, hand
delivery, or U.S. mail, postage prepaid, as follows:

If to Class Counsel: If to Defense Counsel:

Russ Bryant Kevin Hishta

Jackson, Shields, Yeiser, & Holt Ogletree, Deakins, Nash, Smoak & Stewart,
Attorneys at Law P.C,

262 German Oak Drive 191 Peachtree St. NE, Suite 4800

Memphis, TN 38018 Atlanta, GA 30303

Page 22 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 24o0f 70 PagelD 137

IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to be

 

 

 

 

 

 

 

 

 

 

executed.

Dated: Named Plaintiff Matthew Green
Dated: Named Plaintiff Gerald Hall
Dated: Named Plaintiff James House
Dated: Named Plaintiff John Rary

Dated: Named Plaintiff Carlton Keith Farr
Dated: Named Plaintiff James Columbia II
Dated: Named Plaintiff Thomas Bryant
Dated: Named Plaintiff Andrew Hubbard
Dated: Named Plaintiff Larry Patrick
Dated: Named Plaintiff Thomas Bernard
Dated: Named Plaintiff Bradley Robbins

Page 23 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 25o0f70 PagelD 138

 

 

 

 

 

 

 

 

 

 

Dated: Named Plaintiff Gregory Martin
Dated: Named Plaintiff Anthony Edmonds
Dated: Named Plaintiff Gary Rudolph
Dated: Named Plaintiff Richard Reece, Jr.
Dated: Named Plaintiff Kevin Bryant
Dated: Named Plaintiff Steven Long
Dated: Named Plaintiff Justin Dickens
Dated: Named Plaintiff Adam Hooper
Dated: Named Plaintiff Kevin Wine
Dated: Named Plaintiff Jacy Booth

 

Page 24 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 26o0f 70 PagelD 139

Dated:

Dated:

Dated:

Dated:

Dated:

Defendant Flowers Foods, Inc.

By: Stephanie B. Tillman

 

Its Vice President, Deputy General Counsel, Chief
Compliance Officer

Defendant Flowers Baking Co. of Birmingham,
LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Defendant Flowers Baking Co. of Gadsden, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Defendant Flowers Baking Co. of Bardstown, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary

Defendant Flowers Baking Co. of Denton, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary

Page 25 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 27 o0f 70 PagelD 140

Dated:

Dated:

Dated:

Dated:

Dated:

Dated:

Defendant Flowers Baking Co. of New Orleans,
LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary

Defendant Flowers Baking Co. of Baton Rouge,
LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Defendant Flowers Baking Co. of Opelika, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Defendant Flowers Baking Co. of Batesville, LLC

By: Stephanie B. Tillman

Its Assistant Secretary
Defendant Flowers Baking Co. of Jamestown, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Defendant Flowers Baking Co. of Knoxville, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary

Page 26 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 280f 70 PagelD 141

Dated: Defendant Flowers Baking Co. of Morristown, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Dated: Defendant Flowers Baking Co. of Lenexa, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary
Dated: Defendant Flowers Baking Co. of Lynchburg, LLC

By: Stephanie B. Tillman

 

Its Assistant Secretary

Page 27 of 27
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 290f 70 PagelD 142

EXHIBIT 1
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 300f 70 PagelD 143

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

BRADLEY ROBBINS, MATTHEW GREEN,
SAM HALL, JAMES HOUSE, JOHN RARY,
KEITH FARR, JAMES COLUMBIA,
THOMAS BRYANT, ANDREW HUBBARD,
LARRY PATRICK, THOMAS BERNARD,
GREGORY MARTIN, ANTHONY EDMONDS,
GARY RUDOLPH, RICHARD’ REECE,
KEVIN BRYANT, STEVEN LONG, JUSTIN
DICKENS, ADAM HOOPER, KEVIN WINE,
AND JACY BOOTH, Individually, and on
behalf of all others similarly-situated,

Plaintiffs,

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Vv. ) Case 1:19-cv-01021-STA-egb

)

FLOWERS FOODS, INC.; FLOWERS )

BAKING CO. OF BIRMINGHAM, LLC; )

FLOWERS BAKING CO. OF GADSDEN, )

LLC; FLOWERS BAKING CO. OF )

BARDSTOWN, LLC; FLOWERS BAKING )

CO. OF DENTON, LLC; FLOWERS BAKING )

CO. OF NEW ORLEANS, LLC; FLOWERS )

BAKING CO. OF BATON ROUGE, LLC; )

FLOWERS BAKING CO. OF OPELIKA, LLC; )

FLOWERS BAKING CO. OF BARDSTOWN, )

LLC; FLOWERS BAKING CO. OF )

BATESVILLE, LLC; FLOWERS BAKING CO. )

OF JAMESTOWN, LLC; FLOWERS BAKING )

CO. OF KNOXVILLE, LLC; FLOWERS )

BAKING CO. OF MORRISTOWN, LLC; )

FLOWERS BAKING CO. OF LYNCHBURG, )

LLC; and FLOWERS BAKING CO. OF )

LENEXA, LLC, )
)
)

Defendants.

 

PROPOSED ORDER APPROVING JOINT MOTION FOR APPROVAL OF FLSA
SETTLEMENT AND CERTIFICATION UNDER 29 U.S.C. § 216(B) FOR
SETTLEMENT PURPOSES

 
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 310f 70 PagelD 144

Before the Court is the parties’ Joint Motion for Approval of FLSA Settlement and
Certification under 29 U.S.C. § 216(b) for Settlement Purposes (“Joint Motion for Approval”).
After reviewing the Joint Motion for Approval, and for good cause shown, the Court hereby
GRANTS the parties’ Joint Motion for Approval and approves the parties’ proposed settlement.

Where parties settle or compromise a Fair Labor Standards Act (“FLSA”) claim, the
parties must seek court approval for the proposed settlement. Lynn’s Food Stores, Inc. v. United
States, 679 F.2d 1350, 1353 (11th Cir. 1982). The court may enter a stipulated judgment after
scrutinizing the settlement for fairness. Jd. Typically, courts regard the adversarial nature of a
litigated FLSA case to be an adequate indicator of the fairness of the settlement. Jd. at 1353-54.

Courts approve FLSA settlements when they are reached as a result of contested
litigation to resolve bona fide disputes concerning a plaintiff's entitlement to compensation under
the FLSA. Jd. at 1353 n.8. “In essence, the Court must ensure that the parties are not, via
settlement of the plaintiffs’ claims, negotiating around the clear FLSA requirements of
compensation for all hours worked, minimum wages, maximum hours, and overtime.” Collins v.
Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719 (E.D. La. 2008) (citing 29 U.S.C. §§ 206,
207)). If the proposed settlement reflects a reasonable compromise over contested issues, the
settlement should be approved. Lynn’s Food Stores, 679 F.2d at 1354.

Having reviewed the terms of the settlement here, the Court determines that the
settlement is both fair and reasonable and was reached after extensive negotiations between
counsel for all parties with the assistance of a highly-experienced mediator. Both parties believe
the agreement to be fair and reasonable, which weighs in favor of approval.

Further, after having reviewed the terms of the settlement here, the Court grants

collective action certification of this action pursuant to 29 U.S.C. § 216(b) for purposes of
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 320f 70 PagelD 145

sending the Collective Action Settlement Notices (Exhibits 7 and 8 to the Settlement Agreement)
to Class Members.' The Court finds that the Settlement Notices meet the requirements of due
process, constitute the best practicable notice under the circumstances, and are reasonably
calculated under the circumstances to apprise Class Members of the pendency of the Action and
their rights to participate. As such, the Court directs that the Settlement Claims Administrator
send the Collective Action Settlement Notices, and accompanying Claim Form and Releases
(Exhibits 4 and 5 to the Settlement Agreement), along with the Amendment for Current
Distributor Class Members (Exhibit 3 to the Settlement Agreement) to all Class Members within
fifteen (15) business days of the date of this Order. The Claim Form and Releases shall be due
sixty (60) days thereafter. The Parties are otherwise directed to perform in accordance with the
terms of the Settlement Agreement.
Accordingly, the Court approves the parties’ Joint Motion for Approval.

IT IS SO ORDERED.

IT IS SO ORDERED.

 

UNITED STATES DISTRICT JUDGE

Date:

 

35790010.1

 

' The Court adopts and incorporates by reference the definition of the capitalized terms set forth in the Settlement
Agreement.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 33 0f 70 PagelD 146

EXHIBIT 2
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 34o0f 70 PagelD 147

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
EASTERN DIVISION

BRADLEY ROBBINS, MATTHEW GREEN,
SAM HALL, JAMES HOUSE, JOHN RARY,
KEITH FARR, JAMES COLUMBIA,
THOMAS BRYANT, ANDREW HUBBARD,
LARRY PATRICK, THOMAS BERNARD,
GREGORY MARTIN, ANTHONY EDMONDS,
GARY RUDOLPH, RICHARD’ REECE,
KEVIN BRYANT, STEVEN LONG, JUSTIN
DICKENS, ADAM HOOPER, KEVIN WINE,
AND JACY BOOTH, Individually, and on
behalf of all others similarly-situated,

Plaintiffs,

V. Case 1:19-cv-01021-STA-egb
FLOWERS FOODS, INC.; FLOWERS
BAKING CO. OF BIRMINGHAM, LLC;
FLOWERS BAKING CO. OF GADSDEN,
LLC; FLOWERS BAKING CO. OF
BARDSTOWN, LLC; FLOWERS BAKING
CO. OF DENTON, LLC; FLOWERS BAKING
CO. OF NEW ORLEANS, LLC; FLOWERS
BAKING CO. OF BATON ROUGE, LLC;
FLOWERS BAKING CO. OF OPELIKA, LLC;
FLOWERS BAKING CO. OF BARDSTOWN,
LLC; FLOWERS BAKING CO. OF
BATESVILLE, LLC; FLOWERS BAKING CO.
OF JAMESTOWN, LLC; FLOWERS BAKING
CO. OF KNOXVILLE, LLC; FLOWERS
BAKING CO. OF MORRISTOWN, LLC;
FLOWERS BAKING CO. OF LYNCHBURG,
LLC; and FLOWERS BAKING CO. OF
LENEXA, LLC,

Name Neel Nee Nee Nee Nee Nore Ne See Nee Ne Ne Ne ne Nee Nee Ne Nee eee ee Ne Ne Nee ee ee ee ee ee ae ee es es es ee te ee’

Defendants.

 

PROPOSED ORDER DISMISSING ACTION AND FINAL JUDGMENT

 
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 35o0f70 PagelD 148

DECISION BY COURT. This action came to consideration before the Court. The
issues have been considered and a decision has been rendered.

IT IS SO ORDERED AND ADJUDICATED that in accordance with the Order
Granting the Joint Motion for Approval of FLSA Settlement, entered on _, this case
is hereby dismissed with prejudice and all claims released in the Settlement Agreement and

Claim Form and Release shall be so released.

 

UNITED STATES DISTRICT JUDGE
Date:

35802817.1
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 36o0f 70 PagelD 149

EXHIBIT 3
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 37 o0f 70 PagelD 150

AMENDMENT TO DISTRIBUTOR AGREEMENT

Whereas, COMPANY and DISTRIBUTOR have previously entered into a Distributor Agreement
("Agreement") pursuant to which DISTRIBUTOR acquired certain Distribution Rights; and

Whereas, the parties agree that it is desirable to submit claims and disputes on an individual basis
to binding arbitration in order to resolve such disputes in a time-efficient manner and to allow an
arbitrator to award all relief available under the law;

Whereas, the Parties agree that certain other amendments to the Agreement are mutually
beneficial;

Therefore, in consideration of these premises, and the terms contained herein, the parties mutually
agree as follows:

1. To the extent DISTRIBUTOR has any of the following provisions in his/her/its Distributor
Agreement, they are hereby deleted in their entirety:

a. the Right of First Refusal provision;
b, Payment Upon Termination and Sole Remedy provision;
c. Statute of Limitations provision;
d. Covenant Not To Compete provision;
e. Damages provision waiving or limiting potential damages in any way;
f. Any Waiver of Jury Trial provision as all claims shall be submitted to binding
arbitration.
2: Any Company Breach provision in the Agreement is hereby amended to read as follows:

Company Breach: If DISTRIBUTOR maintains that COMPANY is in breach
of this Agreement, DISTRIBUTOR should notify COMPANY in writing, by
certified mail, return receipt requested, of the alleged breach. Such written notice
should include the specific section of this Agreement DISTRIBUTOR maintains
has been breached and sufficient facts to provide reasonable notice to
COMPANY of the action or failure to act which DISTRIBUTOR maintains is a
breach of this Agreement.

Upon receipt of the DISTRIBUTOR's notice of breach, COMPANY shall have a
reasonable period of time to investigate and cure any breach. Any failure to
comply with this provision shall not affect DISTRIBUTOR’s right to submit a
claim to mandatory and binding arbitration.

3. Any Dispute Resolution provision in the Agreement is hereby amended as follows:

Any provision allowing either party to initiate litigation is hereby deleted in its
entirety as all claims shall be submitted to binding arbitration.

The confidentiality provision is changed to read: All negotiations and mediation
pursuant to this Article are confidential and shall be treated as compromise and
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 38o0f 70 PagelD 151

settlement negotiations for the purposes of the Federal Rules of Evidence and any
similar states rules of evidence.

The tolling provision is changed to read: All applicable statutes of limitation and
defenses based upon the passage of time shall be tolled during the negotiation
and mediation procedures specified in the Article. All deadlines specified in such
procedures may be extended by mutual agreement of the parties.

4. The following Mandatory and Binding Arbitration provision is hereby incorporated in the
Agreement:

Mandatory and Binding Arbitration: All claims, disputes, and controversies arising out of or
in any manner relating to this Agreement or any other agreement executed in connection with this
Agreement, or to the performance, interpretation, application or enforcement hereof, including,
but not limited to breach hereof and/or termination hereof, which has not been resolved pursuant
to any negotiation and mediation provisions in the Agreement or otherwise shall be submitted to
individual binding arbitration in accordance with the terms and conditions set forth in the
Arbitration Agreement attached hereto as Exhibit 1, excepting only such claims, disputes, and
controversies as specifically excluded therein.

5. Should any portion, word, clause, sentence or paragraph of this Amendment be declared void or
unenforceable, including the Arbitration Agreement attached hereto, such portions shall be
modified or deleted in such a manner as to make this Agreement as modified legal and
enforceable to the fullest extent permitted under applicable law.

6. Except as specifically set forth herein, the Agreement, including any prior amendments thereto,
remains in full force and effect except as specifically amended by the terms herein. Such
Agreement, including any prior amendments thereto, and this Amendment set forth the entire
agreement between the parties as of the date this Amendment is executed and may not be
modified except by written agreement of the parties or as otherwise set forth in the Agreement.

The parties acknowledge that each has executed this Amendment voluntarily, that each
understands the provisions herein, and that no promise or inducement not contained herein has been made
regarding this Amendment.

 

 

 

 

 

 

DISTRIBUTOR COMPANY
By: By:

Print Name: Its:

Date: Date:
WITNESS:

 
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 390f 70 PagelD 152

EXHIBIT 1
ARBITRATION AGREEMENT

The parties agree that any claim, dispute, and/or controversy except as specifically
excluded herein, that either DISTRIBUTOR (which includes its owner or owners as applicable)
may have against COMPANY (and/or its affiliated companies and its and/or their directors,
officers, managers, employees, and agents and their successors and assigns) or that COMPANY
may have against DISTRIBUTOR (or its owners, directors, officers, managers, employees, and
agents), arising from, related to, or having any relationship or connection whatsoever with the
Distributor Agreement between DISTRIBUTOR and COMPANY (“Agreement”), including the
termination of the Agreement, services provided to COMPANY by DISTRIBUTOR, or any
other association that DISTRIBUTOR may have with COMPANY (“Covered Claims”) shall be
submitted to and determined exclusively by binding arbitration under the Federal Arbitration Act
(9 U.S.C. §§ 1, et seq.) (“FAA”) in conformity with the Commercial Arbitration Rules of the
American Arbitration Association (““AAA” or “AAA Rules”), or any successor rules, except as
otherwise agreed to by the parties and/or specified herein. Such arbitration shall be conducted
before a single arbitrator unless all parties to the arbitration agree otherwise in writing. Copies of
AAA’s Rules are available on AAA’s website (www.adr.org).

COMPANY shall pay for all arbitration filing fees and costs that are customarily
associated with AAA arbitration, subject to the Arbitrator’s authority to award fees and costs to
COMPANY as the prevailing party. Each party may be represented by legal counsel of their own
choosing. Each party shall pay its own attorneys’ fees, provided that an Arbitrator may award
attorney’s fees and costs to the prevailing party under any applicable statute or written agreement
to the same extent that attorney’s fees and costs could be awarded in court. The arbitration shall
be subject to the same burdens of proof and statutes of limitations as if the Covered Claims were
being heard in court. The Arbitrator shall issue a written decision within forty-five (45) days of
the later of: (1) the arbitration hearing; or (2) submission of the parties’ post-arbitration briefs.
The Arbitrator’s written decision shall include findings of fact and conclusions of law. The
Arbitrator shall have the authority to award the same damages and other relief that would have
been available in court pursuant to applicable law had the Covered Claim been brought on an
individual basis in such forum, including attorneys’ fees and costs. Subject to the parties’ right
to appeal, the decision of the arbitrator will be final and binding. The Arbitrator shall not have
the authority to add to, amend, or modify, existing law. No arbitration award or decision will
have any preclusive effect as to any issues or claims in any dispute, arbitration, or court
proceeding where any party was not a named party in the arbitration.

All Covered Claims against COMPANY must be brought by DISTRIBUTOR on an
individual basis only and not as a plaintiff or class member in any purported class, collective,
representative, or multi-plaintiff action. DISTRIBUTOR further agrees that if it is within any
such class, collective, representative, or multi-plaintiff action, it will take all steps necessary to
opt-out of the action or refrain from opting in or joining, as the case may be, and
DISTRIBUTOR expressly waives any right to recover any relief from any such class, collective,
representative, or multi-plaintiff action. Similarly, all Covered Claims by COMPANY against
DISTRIBUTOR may not be brought as a plaintiff or class member in any purported class,
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 40o0f 70 PagelD 153

collective, representative, or multi-plaintiff action. The parties understand that there is no right
or authority for any Covered Claim to be heard or arbitrated on a multi-plaintiff, collective, or
class action basis, as a private attorney general, or any other representative basis. The parties
understand that there are no bench or jury trials and no class, collective, representative, or multi-
plaintiff actions are permitted under this Arbitration Agreement. The Arbitrator shall not
consolidate claims of different distributors into one proceeding, nor shall the Arbitrator have the
power or authority to hear arbitration as a class, collective, representative, or multi-plaintiff
action. The Arbitrator may award damages on an individual basis only.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, BOTH PARTIES
EXPLICITLY WAIVE ANY RIGHT TO: (1) INITIATE OR MAINTAIN ANY
COVERED CLAIM ON A CLASS, COLLECTIVE, REPRESENTATIVE, OR MULTI-
PLAINTIFF BASIS EITHER IN COURT OR ARBITRATION; (2) SERVE OR
PARTICIPATE AS A REPRESENTATIVE OF ANY SUCH CLASS, COLLECTIVE, OR
REPRESENTATIVE ACTION; (3) SERVE OR PARTICIPATE AS A MEMBER OF
ANY SUCH CLASS, COLLECTIVE, OR REPRESENTATIVE ACTION; OR (4)
RECOVER ANY RELIEF FROM ANY SUCH CLASS, COLLECTIVE,
REPRESENTATIVE, OR MULTI-PLAINTIFF ACTION.

Any dispute concerning the validity or enforceability of this prohibition against class,
collective, representative, or multi-plaintiff action arbitration shall be decided by a court of
competent jurisdiction, and no arbitrator shall have any authority to consider or decide any issue
concerning the validity or enforceability of such prohibition. Any issues concerning arbitrability
of a particular issue or claim under this Arbitration Agreement (except for those concerning the
validity or enforceability of the prohibition against class, collective, representative, or multi-
plaintiff action arbitration and/or applicability of the FAA) shall be resolved by the arbitrator, not
a court.

The Arbitrator shall have the authority to consider and rule on dispositive motions, such
as motions to dismiss, or motions for summary judgment, in accordance with the standards and
burdens generally applicable to such motions in federal district court, except that the Arbitrator
may establish appropriate and less formal procedures for such motions at the Arbitrator’s
discretion consistent with the expedited nature of arbitration proceedings. The Arbitrator will
allow the parties to conduct adequate discovery including, but not limited to, issuing subpoenas
to compel the attendance of witnesses at the arbitration hearing; serving written discovery;
conducting depositions; and compelling the production of documents during discovery.

Covered Claims covered under this Arbitration Agreement include, but are not limited to:
breach of contract, any claims challenging the independent contractor status of DISTRIBUTOR,
claims alleging that DISTRIBUTOR was misclassified as an independent contractor, any other
claims premised upon DISTRIBUTOR’s alleged status as anything other than an independent
contractor, tort claims, discrimination claims, retaliation claims, and claims for alleged unpaid
compensation, civil penalties, or statutory penalties under either federal or state law.

This Arbitration Agreement does not cover claims relating to whistleblowers and/or
unlawful retaliation arising under the Sarbanes-Oxley Act or disputes involving any ERISA-
based benefit plans that provide for arbitration. This Arbitration Agreement also does not
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 410f 70 PagelD 154

preclude either DISTRIBUTOR or COMPANY from seeking provisional remedies such as
temporary restraining orders or preliminary injunctions in accordance with applicable law. A
party’s seeking or obtaining such provisional remedies shall not be considered a waiver of that
party’s right to arbitration under this Arbitration Agreement.

Nothing in this Arbitration Agreement is intended to affect or limit DISTRIBUTOR’s
right to file an administrative charge or otherwise seek relief from any administrative or federal
or state government agencies (although if DISTRIBUTOR chooses to pursue a claim following
the exhaustion of such administrative remedies, that claim would be subject to the provisions of
this Arbitration Agreement).

Subject to applicable law limiting confidentiality, the parties agree that arbitration
proceedings under this Arbitration Agreement are to be treated as confidential. The parties agree
that neither they nor their counsel will reveal or disclose the substance of the arbitration
proceedings, or the result, except (a) as required by subpoena, court order, or other legal process,
or (b) as otherwise necessary or appropriate in the prosecution or defense of the case, or (c) as
required by law. If disclosure is compelled of one party by subpoena, court order or other legal
process, or as otherwise required by law, the party agrees to notify the other party as soon as
practicable after notice of such process is received and before disclosure takes place. The parties
may, however, disclose such information to their legal representatives, accountants, tax advisors,
or members of their immediate families as necessary so long as they agree to maintain such
information in strict confidence. COMPANY may also disclose such information to individuals
in affiliated companies for legal reporting purposes and other legitimate business reasons.

Any request for arbitration must be in writing and provided to the other party and to AAA
by certified or registered mail, return receipt requested, within the time period provided for by
the statute(s) of limitations applicable to the claim(s) asserted. The request must set forth a
statement of the nature of the dispute, including the alleged act or omission at issue; the names of
all persons involved in the dispute who are known to the claimant at the time of filing; the
amount in controversy, if any; and the remedy or remedies sought. The parties agree that either
the filing or the service of a request for arbitration shall toll all applicable statutes of limitation
and other time limitations to the same extent that a filing in court would toll applicable statutes
of limitation and other time limitations in an action in court.

DISTRIBUTOR acknowledges that this is an important document that affects its
legal rights and that the DISTRIBUTOR has been given the opportunity to discuss this
Arbitration Agreement with private legal counsel. If any provision of AAA’s Rules or of this
Arbitration Agreement are determined to be unlawful, invalid, or unenforceable, such provisions
shall be enforced to the greatest extent permissible under the law, or, if necessary, severed, and
all remaining terms and provisions shall continue in full force and effect. This Arbitration
Agreement may be modified or terminated by COMPANY after thirty (30) days written notice to
DISTRIBUTOR. Any modifications or terminations shall be prospective only and shall not
apply to any claims or disputes that are pending in arbitration or that have been initiated by either
party pursuant to the AAA Rules. The parties also agree that nothing herein is intended to, or
does, affect or otherwise change the independent contractor relationship between them and that
adequate and sufficient consideration has been provided for in this Arbitration Agreement,
including but not limited to the additional monetary consideration and various other amendments
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 42 o0f 70 PagelD 155

to the Distributor Agreement as set forth in the Amendment executed concurrently herewith, and
each party’s promise to resolve their claims by arbitration. Finally, this Arbitration Agreement is
the complete agreement of the parties on the subject of arbitration of disputes and supersedes any
prior or contemporaneous oral or written agreement or understanding on the subject. Any
agreement contrary to the foregoing must be in writing signed by the COMPANY.

This Arbitration Agreement shall be governed by the FAA and the law of the state in
which DISTRIBUTOR resides to the extent that law is not inconsistent with the FAA.
DISTRIBUTOR and COMPANY agree that this Arbitration Agreement shall be governed by the
Federal Arbitration Act to the fullest extent permitted by private agreement, regardless of
whether the FAA would apply in the absence of the parties’ agreement that it does apply. The
parties further agree that if any court determines that the FAA does not apply for any reason
(notwithstanding the parties’ express adoption of the FAA and agreement that it shall apply),
then this Arbitration Agreement shall be enforced to the fullest extent possible by applicable
state law.

DISTRIBUTOR acknowledges that it has received and read and specifically agrees
to be bound by this Arbitration Agreement. DISTRIBUTOR understands that this
Arbitration Agreement requires that disputes that involve matters subject to the
Agreement be submitted to arbitration pursuant to the Arbitration Agreement rather than
to a judge or jury in court and that such disputes must be brought on an individual basis
only. DISTRIBUTOR understands and acknowledges that DISTRIBUTOR is an
independent contractor operating a bona fide business to purchase products for resale and
to sell products to DISTRIBUTOR’s customers in a defined territory and that this
Agreement is, therefore, properly governed by the FAA.

 

 

 

 

 

Date:

(Accepted & Effective)
COMPANY DISTRIBUTOR
By: By:
Its: __ Print Name:
WITNESS:

 
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 43 0f 70 PagelD 156

EXHIBIT 4
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 44o0f 70 PagelD 157

 

PROPOSED CLAIM FORM AND RELEASE TO FORMER DISTRIBUTORS

 

Matthew Green, et al. v. Flowers Foods, Inc., et al.
No. (W.D. Tenn.)

I have read and understand the accompanying Collective Action Settlement Notice and
elect to participate in the settlement (check the box below):

I want to participate in the settlement and receive my Settlement
Payment. | understand that, by participating in the settlement, I release the legal claims as set
forth in the attached Release and as summarized in Section 4 of the Collective Action Settlement
Notice (“Notice”). I understand this Release must be signed.

By signing this form, I hereby acknowledge that I am a Class Member and will be
bound by this collective action settlement. I further acknowledge that I am opting into this
case pursuant to 29 U.S.C. § 216(b). Finally, I acknowledge that I release the legal claims
set forth in the attached Release.

 

Signature Date

 

Print Name Neatly

 

Street Address

 

City, State, and Zip Code

 

Phone
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 450f 70 PagelD 158

To be included, in the settlement, you must complete this form in its entirety. This form
must be returned by First Class Mail, fax, or email so that it is received by the Settlement
Administrator on or before , 2019 in order for you to receive your money payment:

[NAME]

Atticus Administration, LLC
PO Box 1440
Minneapolis, MN 55440
[PHONE]

[FAX]

[EMAIL]
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 46o0f 70 PagelD 159

RELEASE

I, on behalf of myself individually and on behalf of any business entity through which I
performed services (if any), my spouse (if any), beneficiaries, heirs, administrators, executes,
agents and assigns do forever and fully release Defendants Flowers Foods and the Flowers
Baking Entity (as defined in the Settlement Agreement) with whom I contracted, and any and all
current and former parents, subsidiaries, related companies or entities, partnerships, joint
ventures, or other affiliates, and, with respect to each of them, all of their predecessors and
successors, benefits plans and programs, insurers, contractors, subcontractors, successors, and
assigns, and, with respect to each such entity, any and all of its past, present, and future
employees, trustees, officers, directors, stockholders, owners, representatives, assigns, attorneys,
administrators, fiduciaries, agents, insurers, trustees, and any other persons acting by, though,
under, or in concert with any of these persons or entities and their successors and assigns
(“Released Parties”) from any and all federal, state or local wage and hour claims, demands,
causes of action, rights to relief, fees and liabilities of any kind, whether known or unknown,
either that were asserted in or could have been asserted in this Action or the Original Lawsuits,
that I have or may have against any of the Released Parties, including but not limited to all
claims arising under the Fair Labor Standards Act (“FLSA”), Alabama, Arkansas, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Nebraska, North Carolina,
Ohio, Oklahoma, South Carolina, Tennessee, Texas, Virginia, or West Virginia or any other
applicable state’s common law, administrative law, or statutory law; or any other claim for
unpaid wages, overtime, improper deductions, or failure to make any payments that are
derivative of, or in any way related to, any wage and hour, overtime, or improper deductions
claims; and any penalty, interest, taxes or additional damages or costs which arise from or relate
to the claims described above under applicable federal, state or local laws, statutes, or
regulations.

 

Signature

 

Print Name
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 47 of 70 PagelD 160

EXHIBIT 5
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 48 0f 70 PagelD 161

 

PROPOSED CLAIM FORM AND RELEASE TO CURRENT DISTRIBUTORS

 

Matthew Green, et al. v. Flowers Foods, Inc., et al.
No. (W.D. Tenn.)

I have read and understand the accompanying Collective Action Settlement Notice and
elect to participate in the settlement (check the boxes below):

I want to participate in the settlement and receive my Settlement
Payment. I understand that, by participating in the settlement, I release the legal claims as set
forth in the attached Release and as summarized in Section 4 of the Collective Action Settlement
Notice (“Notice”). I understand this Release must be signed.

I also understand and agree that in order to receive my money payment, I must
execute an Amendment to the Distributor Agreement and the attached Arbitration Agreement by
the deadline outlined in the Notice. This Amendment (including the Arbitration Agreement) is
included in this settlement package.

By signing this form, I hereby acknowledge that I am a Class Member and will be
bound by this collective action settlement. I further acknowledge that I am opting in to this
case pursuant to 29 U.S.C. § 216(b). Finally, I acknowledge that I release the legal claims
set forth in the attached Release.

 

Signature Date

 

Print Name Neatly

 

Street Address

 

City, State, and Zip Code

 

Phone
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 49 0f 70 PagelD 162

To be included, in the settlement, you must complete this form in its entirety. This form
must be returned by First Class Mail, fax, or email so that it is received by the Settlement
Administrator on or before , 2019 in order for you to receive your money payment:

[NAME]

Atticus Administration, LLC
PO Box 1440
Minneapolis, MN 55440
[PHONE]

[FAX]

[EMAIL]
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 50o0f 70 PagelD 163

RELEASE

I, on behalf of myself individually and on behalf of any business entity through which I
performed services (if any), my spouse (if any), beneficiaries, heirs, administrators, executes,
agents and assigns do forever and fully release Defendants Flowers Foods and the Flowers
Baking Entity (as defined in the Settlement Agreement) with whom I contracted, and any and all
current and former parents, subsidiaries, related companies or entities, partnerships, joint
ventures, or other affiliates, and, with respect to each of them, all of their predecessors and
successors, benefits plans and programs, insurers, contractors, subcontractors, successors, and
assigns, and, with respect to each such entity, any and all of its past, present, and future
employees, trustees, officers, directors, stockholders, owners, representatives, assigns, attorneys,
administrators, fiduciaries, agents, insurers, trustees, and any other persons acting by, though,
under, or in concert with any of these persons or entities and their successors and assigns
(“Released Parties”) from any and all federal, state or local wage and hour claims, demands,
causes of action, rights to relief, fees and liabilities of any kind, whether known or unknown,
either that were asserted in or could have been asserted in this Action or the Original Lawsuits,
that I have or may have against any of the Released Parties, including but not limited to all
claims arising under the Fair Labor Standards Act (“FLSA”), Alabama, Arkansas, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Nebraska, North Carolina,
Ohio, Oklahoma, South Carolina, Tennessee, Texas, Virginia, or West Virginia or any other
applicable state’s common law, administrative law, or statutory law; or any other claim for
unpaid wages, overtime, improper deductions, or failure to make any payments that are
derivative of, or in any way related to, any wage and hour, overtime, or improper deductions
claims; and any penalty, interest, taxes or additional damages or costs which arise from or relate
to the claims described above under applicable federal, state or local laws, statutes, or
regulations.

 

Signature

 

Print Name
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 51of70 PagelD 164

EXHIBIT 6
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 52 of 70

PagelD 165

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claims
Bakery Released

DISTRIBUTOR /(Owner) if Corporation Route Corp Name Contracted With Warehouse Through

Allen Riley 5301 N/A Jamestown Rock Hill 3/17/2017
Anthony Ray Murphy 5210 N/A Jamestown Greensboro 3/17/2017
Aron Foltz 8045 N/A Jamestown Winston 3/17/2017
Benny Abernathy 5333 N/A Jamestown Winston 3/17/2017
Bernice H. Hoover Jr. 6545 N/A Jamestown Monroe 3/17/2017
Bradley G King 5324 N/A Jamestown Morganton 3/17/2017
Bradley Gray 5356 N/A Jamestown Asheboro 3/17/2017
Brenton T. Mills 9489 N/A Jamestown Charlotte 3/17/2017
Brian J Bowers 5312 N/A Jamestown Wilkesboro 3/17/2017
Casey Church 7476 N/A Jamestown Winston 3/17/2017
Casey Nichols 8992 N/A Jamestown Morganton 3/17/2017
Cecil B Venable 9053 N/A Jamestown Gastonia 3/17/2017
Chad F Barbee 5267 N/A Jamestown Charlotte 3/17/2017
Christopher D. Yacovone §229 N/A Jamestown Durham 3/17/2017
Christopher S. Sartin 5244 N/A Jamestown Burlington 3/17/2017
Clarence Gibson Jr. 5321 N/A Jamestown Hickory 7/23/2016
Cliff W. Glavey 5264 N/A Jamestown Charlotte 6/4/2016
Clint McGinnis 5296 N/A Jamestown Gastonia 3/17/2017
Collin D Sullivan 6832 N/A Jamestown Winston 3/17/2017
Curtis Chambers 5242 N/A Jamestown Roxboro 6/20/2016
Daniel E. Walker 5298 N/A Jamestown Gastonia 3/17/2017
William Durr 5282 4 My Girls, Inc Jamestown Monroe 3/17/2017
Daniel Smith 5232 N/A Jamestown Durham 3/17/2017
Danny Burgess 5328 N/A Jamestown Statesville 3/17/2017
Danny Nichols 5323 N/A Jamestown Morganton 3/17/2017
Darrell Austin 5317 N/A Jamestown Morganton 3/17/2017
Dashamir Babani 7085 N/A Jamestown Monroe 3/17/2017
David E. Whitfield 5228 N/A Jamestown Durham 5/27/2016
David A Stone 8072 N/A Jamestown Wilkesboro 3/17/2017
David Alan Bowes 5243 N/A Jamestown Roxboro 3/17/2017
David Carroll 5351 N/A Jamestown Salisbury 3/17/2017
David Cook 8999 NA Jamestown Greensboro 10/3/2015
David Pendry 6837 N/A Jamestown Asheboro 3/17/2017
Brett L. Cole 5315 N/A Jamestown Hickory 3/17/2017
Dennis J. Fender 5291 N/A Jamestown Gastonia 3/17/2017
Derrick Lee Chapman 9648 N/A Jamestown Hickory 3/17/2017
Dolphus J Luncesford 5318 N/A Jamestown Hickory 3/17/2017
Donald A Yates 8619 N/A Jamestown Asheboro 3/17/2017
Donald Montez Keistler 9230 N/A Jamestown Monroe 5/14/2016
Donald Scott Presler 8071 N/A Jamestown Charlotte 10/10/2015
Earl F. Price 5325 N/A Jamestown Morganton 3/17/2017
Edgar Hailey 5273 N/A Jamestown Monroe 3/17/2017
Eric E Sullivan 8592 N/A Jamestown Greensboro 3/17/2017
Erik Davidson 5233 N/A Jamestown Durham 3/17/2017
Frank Taylor 5251 N/A Jamestown Burlington 3/17/2017
Fred Swann 5294 N/A Jamestown Gastonia 3/17/2017
Frederic Watson 7436 N/A Jamestown Monroe 3/17/2017
Cody Furrow 5240 Furco Dist Inc Jamestown Henderson 3/17/2017
Gabriel Nicholson 7461 N/A Jamestown Albemarle 3/17/2017

 

 

 

 

 

Page 1 of 3

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 530f 70 PagelD 166
Claims
Bakery Released

DISTRIBUTOR /(Owner) if Corporation Route Corp Name Contracted With Warehouse Through

Gary Gray 5354 N/A Jamestown Asheboro 3/17/2017
Gary Lane Roark 5310 N/A Jamestown Wilkesboro 10/8/2016
Gary Teague 6834 N/A Jamestown Wilkesboro 3/17/2017
Glenda Moore 5351 N/A Jamestown Salisbury 9/19/2016
Gordon Gillelan 5303 N/A Jamestown Rock Hill 3/17/2017
Hank T Fender (Deceased) 5295 N/A Jamestown Gastonia 3/17/2017
James Nathanael Dunn- Jones 5314 N/A Jamestown Statesville 3/17/2017
James T Vinson 7135 N/A Jamestown Monroe 3/17/2017
James West 5258 N/A Jamestown Charlotte 3/17/2017
Antonio Brooks 5249 Jantonio Inc Jamestown Burlington 3/17/2017
Jason H. Blakely 5262 N/A Jamestown Charlotte 3/17/2017
Jason Rogers 6781 N/A Jamestown Salisbury 3/17/2017
Jason S. Loper 5218 N/A Jamestown Greensboro 3/17/2017
Jeff Kirk 5268 N/A Jamestown Charlotte 3/17/2017
Jeffrey C Catlett 8057 N/A Jamestown Burlington 3/17/2017
Jeffrey Davis 5270 N/A Jamestown Kannapolis 3/17/2017
Jerome M Martin 9981 N/A Jamestown Monroe 3/17/2017
Joseph Gaetani 7085 N/A Jamestown Monroe 8/29/2015
Justin Russell Horton 5230 N/A Jamestown Durham 11/7/2015
Karen Fritch 5259 N/A Jamestown Charlotte 8/22/2015
Ken Kirk 5266 N/A Jamestown Charlotte 3/17/2017
Kenneth Ray Smith 8052 N/A Jamestown Greensboro 3/13/2016
Kevin D. Blake 9211 N/A Jamestown Greensboro 3/17/2017
Kevin E. Halfast 8054 N/A Jamestown Henderson 3/17/2017
Kevin Long 5248 N/A Jamestown Burlington 3/17/2017
Kevin N. Harwood 5327 N/A Jamestown Morganton 3/17/2017
Kirk Akers 7075 N/A Jamestown Kannapolis 3/17/2017
Kwame O. Yearwood 5234 N/A Jamestown Durham 3/17/2017
Kyle Bumgarner 5246 N/A Jamestown Burlington 3/17/2017
Larry M. Conrad 5280 N/A Jamestown Monroe 3/17/2017
Lloyd B. Lowery 5269 N/A Jamestown Salisbury 3/17/2017
Mario N. Roncheitti 5271 N/A Jamestown Charlotte 3/17/2017
Mark Correll 5264 N/A Jamestown Charlotte 3/17/2017
Mark E. Barrier 5326 N/A Jamestown Morganton 3/17/2017
Matthew Carpenter 7752 N/A Jamestown Gastonia 5/30/2016
Michael Austin 5276 N/A Jamestown Monroe 3/17/2017
Michael W Lowder 5345 N/A Jamestown Salisbury 5/7/2016
Mickey Dudley 5334 N/A Jamestown Winston 3/17/2017
Paul Koerfer 6520 NWA Jamestown Charlotte 3/17/2017
Paul L. English 6785 N/A Jamestown Charlotte 3/17/2017
Philtip J. Hedrick 5342 N/A Jamestown Salisbury 3/17/2017
Randall Stegall 5352 N/A Jamestown Salisbury 3/17/2017
Randy Houchins 5223 N/A Jamestown Eden 3/17/2017
Ricky S. Chriscoe 5335 N/A Jamestown Winston 3/17/2017
Robert D. Haigler 7070 N/A Jamestown Kannapolis 3/17/2017
Robert E Mason 8043 N/A Jamestown Charlotte 3/17/2017
Robert K. Roten 5341 N/A Jamestown Winston 3/17/2017
Robert Moss 5238 N/A Jamestown Henderson 9/19/2015
Robert Stephen Reese 5247 N/A Jamestown Burlington 3/17/2017

 

 

 

 

 

 

Page 2 of 3

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 54o0f70 PagelD 167
Claims
Bakery Released

DISTRIBUTOR /(Owner) if Corporation Route Corp Name Contracted With Warehouse Through

Rodney D. Brown 5355 N/A Jamestown Asheboro 3/17/2017
Rodney Kerley 5239 N/A Jamestown Henderson 2/6/2017
Roger Paskadarel Jackson 6833 N/A Jamestown Winston 12/17/2016
Ronald Giammarinaro 7075 N/A Jamestown Kannapolis 1/2/2016
Ronnie Mack Rominger 5309 N/A Jamestown Wilkesboro 8/13/2016
Ryan M. Burke 9619 N/A Jamestown Salisbury 3/17/2017
Samuel B. Kerr 5348 N/A Jamestown Albemarle 3/17/2017
Sandy Griffin 5347 N/A Jamestown Albemarle 3/17/2017
Sergio A. Reyes 5236 N/A Jamestown Durham 3/17/2017
Terry Luther Sanders 6883 N/A Jamestown Henderson 3/17/2017
Thomas Dale Matthews 5231 N/A Jamestown Durham 3/17/2017
Timothy King 5275 N/A Jamestown Monroe 3/17/2017
Timothy Pope 5279 N/A Jamestown Monroe 2/13/2017
Todd Freeman 5237 N/A Jamestown Durham 3/17/2017
Tonya McGrew 5284 N/A Jamestown Hamlet 3/17/2017
Tracy Earl Church 5311 N/A Jamestown Wilkesboro 3/17/2017
Walter Bellamy 5293 N/A Jamestown Gastonia 3/17/2017
Walter Futch 5227 N/A Jamestown Durham 3/17/2017
Warren M Burrell Jr. 5339 N/A Jamestown Winston 7/2/2016
Wesley Smith 5212 N/A Jamestown Greensboro 3/17/2017
William Coalson Jr 5337 N/A Jamestown Winston 3/17/2017
William R. Collins Jr. 5340 NIA Jamestown Winston 3/17/2017
William T Oliver 8042 N/A Jamestown Charlotte 3/17/2017
William White 5290 N/A Jamestown Gastonia 11/7/2016
Jacky Stewart 6464 N/A Batesville Jackson, TN 3/29/2017
Brandy Anderson 6382 N/A Batesville Jackson, TN 3/29/2017
James Michael Dick 6025 N/A Batesville Dresden, TN 1/30/2017
Robert Oliver, Jr. 4179 N/A Batesville Thomas Road 11/30/2013
Randall Cox 4189 N/A Batesville Jackson, TN 8/1/2016
Keith B. Lewis 7676 N/A Batesville Stateline, MS 3/29/2017
Orlando Shaw 4205 N/A Batesville Malone Road 11/1/2014
Jamille Jones 4201 N/A Batesville Malone Road 11/29/2014
John Hampion 4208 N/A Batesville Southaven, MS 3/29/2017
Detrich K. Driver 7002 N/A Batesville Malone Road 2/7/2015
Gary Wilson 4202 N/A Batesville Stateline, MS 3/29/2017
Matthew Gilbert 4203 N/A Batesville 7/21/2014

 

 

 

 

 

 

 

Page 3 of 3
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 55o0f70 PagelD 168

EXHIBIT 7
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 56o0f70 PagelD 169

PROPOSED SETTLEMENT NOTICE TO FORMER DISTRIBUTORS

 

COLLECTIVE ACTION SETTLEMENT NOTICE

Matthew Green, et al. v. Flowers Foods, Inc., et al.
No. (W.D. Tenn.)

TO: [INSERT CLASS MEMBER NAME]

The United States District Court for the Western District of Tennessee has authorized this
Notice, which summaries the settlement of this collective action lawsuit and explains what you
must do to recover money under the settlement.

If you timely submit a Claim Form and Release in the manner discussed below, your individual
share of the settlement will be at least $ . Please read this document carefully.

I. What is this lawsuit about?

The United States District Court for the Western District of Tennessee (“the Court”) oversees
this lawsuit, which was filed on , 2018 by twenty-one current
and former Distributors who owned distributorships affiliated with thirteen different subsidiaries
of Flowers Foods. Plaintiffs brought this lawsuit against Defendants Flowers Baking Co. of
Birmingham, LLC; Flowers Baking Co. of Gadsden, LLC; Flowers Baking Co. of Bardstown,
LLC; Flowers Baking Co. of Denton, LLC; Flowers Baking Co. of New Orleans, LLC; Flowers
Baking Co. of Baton Rouge, LLC; Flowers Baking Co. of Opelika, LLC; Flowers Baking Co. of
Batesville, LLC; Flowers Baking Co. of Jamestown, LLC; Flowers Baking Co. of Knoxville,
LLC; Flowers Baking Co. of Morristown, LLC; Flowers Baking Co. of Lynchburg, LLC; and
Flowers Baking Co. of Lenexa, LLC (collectively “Flowers Baking Entities” or individually
“Flowers Baking Entity”) and Flowers Foods, Inc. (“Flowers”) (together, “Defendants” or
“Flowers”).

In the lawsuit, Plaintiffs allege that Flowers violated the Fair Labor Standards Act (“FLSA”) by
failing to classify them and other Distributors as “employees.” Specifically, Plaintiffs assert that,
as a result of this alleged misclassification, they and the Class Members they seek to represent
were improperly denied overtime pay. Certain legal mechanisms allow multiple claimants to sue
together for the same relief. For the FLSA claims, this mechanism is known as a collective
action. Plaintiffs have sought to assert their FLSA claims as a collective action.

Flowers opposes the lawsuit and denies all of Plaintiffs’ allegations. Flowers contends that they
complied with all applicable federal and state laws and regulations at all times and have asserted
various defenses to Plaintiffs’ claims. Flowers also disputes that this lawsuit can proceed as
collective action, which would mean that each individual who wants to assert the kind of claim
asserted in this lawsuit would have to do so individually and on his or her own behalf.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 57of70 PagelD 170

The Court has not decided who is right or wrong or who will win the lawsuit, nor has the Court
decided whether the case should proceed as a collective action. Instead, both sides agreed to a
settlement. The settlement is made on a collective action basis and covers Distributors who
signed a Distributor Agreement with a Flowers Baking Entity during the appropriate Covered
Period, as defined in the Settlement Agreement, and who did not previously sign a new
Distributor Agreement or Amendment to the Distributor Agreement containing an Arbitration
Agreement with a class action waiver. These individuals are referred to as Class Members.!
Plaintiffs and their attorneys believe that the settlement is beneficial for all Class Members.

IL. Why did I get this Notice?
You received this Notice because you are a Class Member, as defined above.

This lawsuit has been settled subject to Court approval. As a Class Member, you have the right
to participate in the settlement. This Notices describes your options under the settlement.

III. What does the settlement provide?

The total settlement amount is $9,000,000.00, which is allocated as follows: (1) individual
payments to Qualified Class Members (as defined below); (2) service payments of $25,000 or
$30,000 to each of the twenty-one Named Plaintiffs for their efforts in bringing and prosecuting
this case; and (3) Class Counsel attorneys’ fees in the amount of $3,600,000.00; and up to
$58,000.00 for Class Counsel expenses.

Class Members who timely and properly return the enclosed Claim Form and Release, and
follow all other required steps described in Section 4 below, are called “Qualified Class
Members.” Ali Qualified Ciass Members will be eligibie for a settlement payment. Each
Qualified Class Member’s share of the settlement proceeds will be determined based upon a
formula accounting for the number of weeks during the Covered Period that the Qualified Class
Member owned a distributorship with any Flowers Baking Entity. Notwithstanding the forgoing,
any weeks during which any Flowers Baking Entity operated a Qualified Class Member’s
territory on behalf of the Qualified Class Member due to a termination of the Qualified Class
Member’s Distributor Agreement will not be included in the calculations. Also, Qualified Class
Members who operated more than one territory simultaneously will only receive credit once for
each calendar week. Thus, under the formula, those Qualified Class Members who owned a
owned a distributorship with any Flowers Baking Entity for longer periods will receive a larger
settlement share than those who owned a distributorship with any Flowers Baking Entity for only
a short time. Finally, Qualified Class Members who have already received a settlement payment
for FLSA claims in connection with another lawsuit (Rehberg’ or Stewart’) will only be eligible

 

' A number other individuals are also considered Class Members for purposes of the Settlement
Agreement, as outlined in the Settlement Agreement. If you have any questions concerning your status as a Class
Member, contact the attorneys in Section VI below.

* Scott Rehberg, et al. v. Flowers Foods, Inc., et al., Case No.: 3:12-cv-00596, United States District Court,
Western District of North Carolina.

3 Stewart et al. v. Flowers Foods, Inc., et al., Case No.: 15-1162, United States District Court, Western
District of Tennessee.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 58o0f70 PagelD 171

to receive a payment for the time during the Covered Period for which they have not previously
received a payment and waived their claims.

Under the settlement, if you follow the steps described in Section 4, you are entitled to an
individual payment of at least $ (“Settlement Payment”).

Unless you are incorporated, fifty (50%) of your allotted Settlement Payment will be treated as
payment for overtime under the FLSA and will be subject to certain withholdings for statutory
employees (your share of Social Security and Medicare taxes will be deducted from your
payment). This half will be reported on an IRS Form W-2 for statutory employees. The other
fifty (50%) of your allotted Settlement Payment will be characterized as payment for alleged
liquidated damages. This half of your Settlement Payment is not subject to withholding and will
be reported on an IRS Form 1099. You will be responsible for the filing and payment of any
taxes for any payment you receive.

Importantly, you must follow the instructions in Section 4 below to receive your payment.
IV. What does the settlement provide?

To recover money under the settlement, you must complete the following steps:

First, you must complete and return the Claim Form and Release to the Settlement Administrator
by First Class Mail, fax, or email on or before , 2019. To be valid, the
Settlement Administrator must receive your Claim Form and Release by this date.

Settlement Administrator

Flowers Collective Action Settlement
PO Box 1440

Minneapolis, MN 55440

PHONE

FAX

EMAIL

Be sure to check the blank next to the box reading: “I want to participate in the settlement and
receive my Settlement Payment.” Failure to check this box will result in no Settlement Payment.

It is your responsibility to notify the Settlement Administrator of any incorrect or change of
address, which was listed on the outside of the envelope containing this Notice. You may update
your address with the Settlement Administrator by submitting your former and current addresses
to the Settlement Administrator at the above mailing address or email address.

By participating in the settlement, you cannot sue, continue to sue, or be part of any lawsuit
against
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 59o0f70 PagelD 172

Flowers or any Flowers Baking Entity about the legal claims resolved by this settlement. You
will be bound by the release of claims, the terms of which are provided in the enclosed Claim
Form and Release.

If you have any questions about the rights you would be giving up by participating in this
settlement, you should contact one of the attorneys listed in Section VI below or consult with
another attorney.

V. How can I exclude myself from the settlement?

You are not required to participate in the settlement. If you wish to be excluded from the
settlement, you do not have to do anything.

If you do not participate in the settlement, you will not release any legal claims against Flowers,
and you will not receive a Settlement Payment.

VI. Whois serving as my attorney?

The Court has designated the following law firm to serve as “Class Counsel” and represent the
Class Members’ interests: Jackson, Shields, Yeiser, & Holt, Attorneys at Law; 262 German Oak
Dr., Memphis, TN 38018 (phone: 800-872-8001), http://www.jsylawfirm.com/; and Sherman
Silverstein Kohl Rose & Podolsky, P.A., Attorneys at Law, 308 Harper Dr. # 200, Moorestown,
NJ 08057 (phone: 856-662-0700), https://www.sskrplaw.com/.

The above attorneys are available to answer your questions in strict confidence. Please do
not hesitate to contact them. But they may not consult on the tax consequences of
participating or not participating in the settlement.

You may also retain or consult with any attorney of your choice concerning the lawsuit, the
settlement, or your rights under the settlement.

VII. How will the attorneys get paid?

To date, the law firms identified in Section VI have worked on this lawsuit without receiving any
payments for their time or expenses. Under the settlement, these law firms will receive attorneys’
fees and costs as set forth in Section III. The actual amount awarded to these law firms will be
determined by the Court. Whatever the amount, you will not pay any attorney’s fees or expenses
out of your individual settlement payment.

VIL. How do I obtain more information?
This Notice summarizes the most important aspects of the proposed settlement. You can obtain

further information by contacting the attorneys listed in Section VI above. You can also visit
http://www.tnwd.uscourts.gov/pacer.php to find additional pleadings and filings from this case.

4
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 600f 70 PagelD 173

EXHIBIT 8
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 610f 70 PagelD 174

PROPOSED SETTLEMENT NOTICE TO CURRENT DISTRIBUTORS

 

COLLECTIVE ACTION SETTLEMENT NOTICE

Matthew Green, et al. v. Flowers Foods, Inc., et al.
No. (W.D. Tenn.)

TO: [INSERT CLASS MEMBER NAME]

The United States District Court for the Western District of Tennessee has authorized this
Notice, which summaries the settlement of this collective action lawsuit and explains what you
must do to recover money under the settlement.

If you timely submit a Claim Form and Release in the manner discussed below, your individual
share of the settlement will be at least $ . Please read this document carefully.

L. What is this lawsuit about?

The United States District Court for the Western District of Tennessee (“the Court’) oversees this
lawsuit, which was filed on , 2018 by twenty-one current and former
Distributors who owned distributorships affiliated with thirteen different subsidiaries of Flowers
Foods. Plaintiffs brought this lawsuit against Defendants Flowers Baking Co. of Birmingham,
LLC; Flowers Baking Co. of Gadsden, LLC; Flowers Baking Co. of Bardstown, LLC; Flowers
Baking Co. of Denton, LLC; Flowers Baking Co. of New Orleans, LLC; Flowers Baking Co. of
Baton Rouge, LLC; Flowers Baking Co. of Opelika, LLC; Flowers Baking Co. of Batesville,
LLC; Flowers Baking Co. of Jamestown, LLC; Flowers Baking Co. of Knoxville, LLC; Flowers
Baking Co. of Morristown, LLC; Flowers Baking Co. of Lynchburg, LLC; and Flowers Baking
Co. of Lenexa, LLC (collectively “Flowers Baking Entities” or individually “Flowers Baking
Entity”) and Flowers Foods, Inc. (“Flowers”) (together, “Defendants” or “Flowers”).

In the lawsuit, Plaintiffs allege that Flowers violated the Fair Labor Standards Act (“FLSA”) by
failing to classify them and other Distributors as “employees.” Specifically, Plaintiffs assert that,
as a result of this alleged misclassification, they and the Class Members they seek to represent
were improperly denied overtime pay. Certain legal mechanisms allow multiple claimants to sue
together for the same relief. For the FLSA claims, this mechanism is known as a collective
action. Plaintiffs have sought to assert their FLSA claims as a collective action.

Flowers opposes the lawsuit and denies all of Plaintiffs’ allegations. Flowers contends that they
complied with all applicable federal and state laws and regulations at all times and have asserted
various defenses to Plaintiffs’ claims. Flowers also disputes that this lawsuit can proceed as
collective action, which would mean that each individual who wants to assert the kind of claim
asserted in this lawsuit would have to do so individually and on his or her own behalf.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 62o0f 70 PagelD 175

The Court has not decided who is right or wrong or who will win the lawsuit, nor has the Court
decided whether the case should proceed as a collective action. Instead, both sides agreed to a
settlement. The settlement is made on a collective action basis, and covers Distributors who
signed a Distributor Agreement with a Flowers Baking Entity during the appropriate Covered
Period, as defined in the Settlement Agreement, and who did not previously sign a new
Distributor Agreement or Amendment to the Distributor Agreement containing an Arbitration
Agreement with a class action waiver. These individuals are referred to as Class Members.!
Plaintiffs and their attorneys believe that the settlement is beneficial for all Class Members.

II. Why did I get this Notice?
You received this Notice because you are a Class Member, as defined above.

This lawsuit has been settled subject to Court approval. As a Class Member, you have the right
to participate in the settlement. This Notices describes your options under the settlement.

III. What does the settlement provide?

The total settlement amount is $9,000,000.00, which is allocated as follows: (1) individual
payments to Qualified Class Members (as defined below); (2) service payments of $25,000 or
$30,000 to each of the twenty-one Named Plaintiffs for their efforts in bringing and prosecuting
this case; and (3) Class Counsel attorneys’ fees in the amount of $3,600,000.00; and up to
$58,000.00 for Class Counsel expenses.

Class Members who timely and properly return the enclosed Claim Form and Release, and
follow all other required steps described in Section 4 below, are called “Qualified Class
Members.” All Qualified Class Members will be eligible for a settlement payment. Each
Qualified Class Member’s share of the settlement proceeds will be determined based upon a
formula accounting for the number of weeks during the Covered Period that the Qualified Class
Member owned a distributorship with any Flowers Baking Entity. Notwithstanding the forgoing,
any weeks during which any Flowers Baking Entity operated a Qualified Class Member’s
territory on behalf of the Qualified Class Member due to a termination of the Qualified Class
Member’s Distributor Agreement will not be included in the calculations. Also, Qualified Class
Members who operated more than one territory simultaneously will only receive credit once for
each calendar week. Thus, under the formula, those Qualified Class Members who owned a
owned a distributorship with any Flowers Baking Entity for longer periods will receive a larger
settlement share than those who owned a distributorship with any Flowers Baking Entity for only
a short time. Finally, Qualified Class Members who have already received a settlement payment
for FLSA claims in connection with another lawsuit (Rehberg’ or Stewart’) will only be eligible

 

' A number of other individuals are also considered Class Members for purposes of the Settlement
Agreement, as outlined in the Settlement Agreement. If you have any questions concerning your status as a Class
Member, contact the attorneys in Section VI below.

2 Rehberg, et al. v. Flowers Foods, Inc., et al., Case No.: 3:12-cv-00596, United States District Court,
Western District of North Carolina.

3 Stewart et al. v. Flowers Foods, Inc. , et al., Case No.: 15-1162, United States District Court, Westem
District of Tennessee.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 630f 70 PagelD 176

to receive a payment for the time during the Covered Period for which they have not previously
received a payment and waived their claims.

Under the settlement, if you follow the steps described in Section 4, you are entitled to an
individual payment of at least $ (“Settlement Payment

Unless you are incorporated, fifty (50%) of your allotted Settlement Payment will be treated as
payment for overtime under the FLSA and will be subject to certain withholdings for statutory
employees (your share of Social Security and Medicare taxes will be deducted from your
payment). This half will be reported on an IRS Form W-2 for statutory employees. The other
fifty (50%) of your allotted Settlement Payment will be characterized as payment for alleged
liquidated damages. This half of your Settlement Payment is not subject to withholding and will
be reported on an IRS Form 1099. You will be responsible for the filing and payment of any
taxes for any payment you receive.

Importantly, you must follow the instructions in Section 4 below to receive your payment.
IV. What does the settlement provide?

To recover money under the settlement, you must complete the following steps:

First, you must complete and return the Claim Form and Release to the Settlement Administrator
by First Class Mail, fax, or email on or before , 2019. To be valid, the
Settlement Administrator must receive your Claim Form and Release by this date.

Settlement Administrator

Flowers Collective Action Settlement
PO Box 1440

Minneapolis, MN 55440

PHONE

FAX

EMAIL

Be sure to check the blank next to the box reading: “I want to participate in the settlement and
receive my Settlement Payment.” Failure to check this box will result in no Settlement Payment.

It is your responsibility to notify the Settlement Administrator of any incorrect or change of
address, which was listed on the outside of the envelope containing this Notice. You may update
your address with the Settlement Administrator by submitting your former and current addresses
to the Settlement Administrator at the above mailing address or email address.

Second, because you are currently an active Distributor, you must also sign an Amendment to
the Distributor Agreement and attached Arbitration Agreement with a class action waiver in
order to participate in the Settlement and receive a Settlement Payment. A copy of the
Amendment and attached Arbitration Agreement with a class action waiver is attached as
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 64o0f 70 PagelD 177

Attachment 1. You must return both the executed Amendment to the Distributor Agreement
and attached Arbitration Agreement with a class action waiver by
to receive a Settlement Payment. If you fail to sign the Amendment to the Distributor
Agreement and attached Arbitration Agreement with a class action waiver by this deadline, you
will not be eligible to receive a Settlement Payment.

 

By participating in the settlement, you cannot sue, continue to sue, or be part of any lawsuit
against Flowers or any Flowers Baking Entity about the legal claims resolved by this settlement.
You will be bound by the release of claims, the terms of which are provided in the enclosed
Claim Form and Release.

If you have any questions about the rights you would be giving up by participating in this
settlement, you should contact one of the attorneys listed in Section VI below or consult with
another attorney.

V. What is the Amendment to the Distributor Agreement and Arbitration Agreement?

As discussed above, because you are a current Distributor, to receive a settlement payment, in
addition to timely and properly submitting a Claim Form and Release, you must also sign the
Amendment to the Distributor Agreement and attached Arbitration Agreement with a class
action waiver. The Amendment to the Distributor Agreement and attached Arbitration
Agreement with a class action waiver revises your current Distributor Agreement in multiple
ways, including by, for example, eliminating of the right of first refusal provision, and
eliminating the covenant not to compete.

The Amendment to the Distributor Agreement also contains an Arbitration Agreement governing
disputes that may arise between you and the Flowers subsidiaries (collectively the “Company”).
As discussed above, you must sign the Amendment to the Distributor Agreement and attached
Arbitration Agreement with a class action waiver to recover the Settlement Payment.

Arbitration is an alternative method of resolving disputes in which two parties present their
individual sides of a complaint to an arbitrator, instead of filing a lawsuit. An arbitrator is a
neutral person selected by the parties in accordance with rules established by the American
Arbitration Association. The arbitrator weighs the facts and arguments of both parties and then
decides the dispute in accordance with the law and facts. The arbitrator’s decision is binding and
the results are not public.

You and the Company will be required to submit any dispute that may arise between you
to binding arbitration. This arbitration is limited to individual claims and you waive your
right to sue and participate in any class action lawsuit. This means that if you sign the
Amendment to the Distributor Agreement and attached Arbitration Agreement with a
class action waiver, you will be limited to relief on an individual basis and cannot bring
claims on behalf of others or participate in such actions. The arbitration agreement does

4
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 65o0f 70 PagelD 178

not limit what types of individual claims you may bring, nor does it limit the amount or
type of damages you can collect if you win.

The Company will pay all filing fees and costs customarily associated with arbitration except for
your attorney fees (if you choose to hire an attorney). If you win, however, the arbitrator may
award you costs and attorneys’ fees to the same extent costs and attorneys’ fees may be awarded
in Court.

Whether to agree to arbitration is an important business decision. There are pros and cons of
arbitration that you should carefully consider and discuss with an attorney. Some pros of
arbitration in comparison to going to court include: it is often less expensive; it is faster; it can be
more flexible; the rules of evidence and procedure are simplified; it is less formal; you and the
Company can select the arbitrator best suited to your case; it is private; and you can recover the
same types of damages you could recover in court. Some of the cons of arbitration in comparison
to going to court include: limited right to appeal the arbitrator's decision; no jury; the rules of
evidence are not strictly applied; awards in arbitrations may be inconsistent; and less
transparency because the proceeding is not public.

VI. Who is serving as my attorney?

The Court has designated the following law firm to serve as “Class Counsel” and represent the
Class Members’ interests: Jackson, Shields, Yeiser, & Holt, Attorneys at Law; 262 German Oaks
Dr., Memphis, TN 38018 (phone: 800-872-8001), http://www.jsylawfirm.com/; and Sherman
Silverstein Kohl Rose & Podolsky, P.A., Attorneys at Law, 308 Harper Dr. # 200, Moorestown,
NJ 08057 (phone: 856-662-0700), https://www.sskrplaw.com/.

The above attorneys are available to answer your questions in strict confidence. Please do
not hesitate to contact them. But they may not consult on the tax consequences of
participating or not participating in the settlement.

You may also retain or consult with any attorney of your choice concerning the lawsuit, the
settlement, or your rights under the settlement.

VII. How will the attorneys get paid?

To date, the law firms identified in Section VI have worked on this lawsuit without receiving any
payments for their time or expenses. Under the settlement, these law firms will receive attorneys’
fees and costs as set forth in Section III. The actual amount awarded to these law firms will be
determined by the Court. Whatever the amount, you will not pay any attorney’s fees or expenses
out of your individual settlement payment.

VIII. How do I obtain more information?
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 66o0f 70 PagelD 179

This Notice summarizes the most important aspects of the proposed settlement. You can obtain
further information by contacting the attorneys listed in Section VII above. You can also visit
http://www.tnwd.uscourts.gov/pacer.php to find additional pleadings and filings from this case.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 67 of 70 PagelD 180

EXHIBIT 9
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 68o0f 70 PagelD 181

DISTRIBUTOR REVIEW PANEL

 

The Distributor Review Panel is an internal dispute resolution process whereby an
independent distributor may appeal to an internal review panel for resolution of contract-related
disputes, such as whether a breach of contract notice was properly issued, whether the distributor
failed to comply with good industry practice, etc. The Panel will be charged with analyzing the
dispute between the complainant-distributor and the bakery and rendering a decision based on its
findings.

The Panel will be composed of three (3) independent distributors who are not from the
complainant-distributor’s warehouse; a sales representative from the Company who is not
involved with overseeing the bakery’s business relationship with the complainant-distributor;
and a representative from the corporate distributor enablement department who has not been
involved in advising the Company on the matter under review by the Panel.

The Panel program provides an efficient and fair process for resolving independent
distributor disputes internally. The Panel shall be drawn from an established pool of volunteers.
All individuals who serve on the Panel shall be neutral to the dispute and have no or limited
knowledge of the dispute prior to serving on the Panel. Panel members shall have also undergone
the required training prior to serving on a Panel.

The Panel’s decision is determined by a majority secret ballot vote and a written decision
will be rendered.
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 690f 70 PagelD 182

EXHIBIT 10
Case 1:19-cv-01021-STA-jay Document 10-1 Filed 02/08/19 Page 7O0of 70 PagelD 183

DISTRIBUTOR ADVOCATE POSITION

 

The Distributor Advocate oversees the internal, alternative dispute resolution process for
independent distributors. The individual holding this position has a reporting line independent of
local bakery operations and reports to the Chief Compliance Officer. The Distributor Advocate is
responsible for addressing distributor issues that cannot be resolved at the local level.

At the request of an independent distributor who has been unable to resolve a dispute
with bakery management, the Distributor Advocate will be responsible for reviewing the dispute
and working with the distributor and bakery management to reach an amicable resolution of the
dispute. For disputes that the Distributor Advocate is unable to resolve, upon an independent
distributor's request, the Distributor Advocate will determine whether the Distributor Review
Panel has authority over the dispute and, if so, assist with empaneling a Distributor Review Panel
to hear the dispute. The Distributor Advocate will also independently raise issues that affect
independent distributors and work with bakery management to address those issues. The
Distributor Advocate position requires significant interaction with the company's in-house
attorneys, other departments at corporate and subsidiary levels, and independent distributors.

The Distributor Advocate will be certified by the International Ombudsman Association.
Where practicable, the Advocate will operate in accordance with the International Ombudsman
Association Standards of Practice and such organization's Code of Ethics.

Position Responsibilities and Major Duties

e Facilitate an internal, alternative dispute resolution process for specific disputes that arise
between independent distributors and bakery management by:

o Developing non-adversarial, conflict resolution approaches to resolving
independent distributor concerns and issues, such as informal mediation,
facilitation, conciliation, and shuttle diplomacy;

o Working with independent distributors and bakery management to resolve
disputes; and

o Facilitating the Distributor Review Panel program.

e Serve as an advocate for the bakery's independent distributors through:
o Monitoring independent distributor hotline calls to identify issues that affect all
independent distributors and raise those issues with bakery management;
o Attending Distributor Partnership Meetings and engaging in personal interactions
with independent distributors to identify issues and concerns;
© Preparing appropriate reports,

* Promote and encourage better communication between independent distributors and
bakery management.
